CONFORMED COPY

 

EXHIBIT 10.1

--------------------------------------------------------------------------------

 

$1,810,375,000

SIXTH AMENDED AND RESTATED

CREDIT AGREEMENT

 

dated as of October 6, 1998,

 

as Amended and Restated as of August 18, 2003,

 

among

 

SPX CORPORATION,

 

The Foreign Subsidiary Borrowers Party Hereto,

 

The Lenders Party Hereto,

 

THE BANK OF NOVA SCOTIA,

as Syndication Agent,

 

 

BANK OF AMERICA, N.A.,

BANK ONE, NA

and

WACHOVIA BANK N.A.

as Documentation Agents,

 

 

and

 

 

JPMORGAN CHASE BANK,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,

as Sole Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I Definitions

   1

            SECTION 1.1.

  

Defined Terms

   1

            SECTION 1.2.

  

Classification of Loans and Borrowings

   29

            SECTION 1.3.

  

Terms Generally

   29

            SECTION 1.4.

  

Accounting Terms; GAAP

   29

            SECTION 1.5.

  

Exchange Rates

   29

            SECTION 1.6.

  

Currency Conversion

   30

            SECTION 1.7.

  

Canadian Borrowing Provisions

   30

ARTICLE II The Credits

   30

            SECTION 2.1.

  

Commitments

   30

            SECTION 2.2.

  

Loans and Borrowings

   31

            SECTION 2.3.

  

Requests for Borrowings

   32

            SECTION 2.4.

  

Swingline Loans

   32

            SECTION 2.5.

  

Letters of Credit

   33

            SECTION 2.6.

  

Funding of Borrowings

   39

            SECTION 2.7.

  

Interest Elections

   39

            SECTION 2.8.

  

Termination and Reduction of Commitments

   40

            SECTION 2.9.

  

Evidence of Debt

   41

            SECTION 2.10.

  

Repayment of Loans

   41

            SECTION 2.11.

  

Prepayment of Loans

   43

            SECTION 2.12.

  

Certain Payment Application Matters

   44

            SECTION 2.13.

  

Fees

   45

            SECTION 2.14.

  

Interest

   46

            SECTION 2.15.

  

Alternate Rate of Interest

   47

            SECTION 2.16.

  

Increased Costs

   47

            SECTION 2.17.

  

Break Funding Payments

   48

            SECTION 2.18.

  

Taxes

   49

            SECTION 2.19.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   51

            SECTION 2.20.

  

Mitigation Obligations; Replacement of Lenders

   52

            SECTION 2.21.

  

Change in Law

   53

            SECTION 2.22.

  

Foreign Subsidiary Borrowers

   53

ARTICLE III Representations and Warranties

   54

            SECTION 3.1.

  

Organization; Powers.

   54

            SECTION 3.2.

  

Authorization; Enforceability

   54

            SECTION 3.3.

  

Governmental Approvals; No Conflicts

   54

            SECTION 3.4.

  

Financial Condition; No Material Adverse Change

   55

            SECTION 3.5.

  

Properties

   55

            SECTION 3.6.

  

Litigation and Environmental Matters

   55

            SECTION 3.7.

  

Compliance with Laws and Agreements

   56

 

i



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

            SECTION 3.8.

  

Investment and Holding Company Status

   56

            SECTION 3.9.

  

Taxes

   56

            SECTION 3.10.

  

ERISA

   56

            SECTION 3.11.

  

Disclosure

   56

            SECTION 3.12.

  

Subsidiaries

   57

            SECTION 3.13.

  

Insurance

   57

            SECTION 3.14.

  

Labor Matters

   57

            SECTION 3.15.

  

Solvency

   57

            SECTION 3.16.

  

Senior Indebtedness

   57

            SECTION 3.17.

  

Security Documents

   57

ARTICLE IV Conditions

   58

            SECTION 4.1.

  

Amendment/Restatement Effective Date

   58

            SECTION 4.2.

  

Each Credit Event

   59

ARTICLE V Affirmative Covenants

   60

            SECTION 5.1.

  

Financial Statements and Other Information

   60

            SECTION 5.2.

  

Notices of Material Events

   61

            SECTION 5.3.

  

Information Regarding Collateral

   62

            SECTION 5.4.

  

Existence; Conduct of Business

   62

            SECTION 5.5.

  

Payment of Obligations

   62

            SECTION 5.6.

  

Maintenance of Properties

   62

            SECTION 5.7.

  

Insurance

   62

            SECTION 5.8.

  

Books and Records; Inspection and Audit Rights

   63

            SECTION 5.9.

  

Compliance with Laws and Contractual Obligations

   63

            SECTION 5.10.

  

Use of Proceeds and Letters of Credit

   63

            SECTION 5.11.

  

Additional Collateral

   63

            SECTION 5.12.

  

Further Assurances

   64

            SECTION 5.13.

  

Interest Rate Protection

   64

ARTICLE VI Negative Covenants

   64

            SECTION 6.1.

  

Financial Condition Covenants

   65

            SECTION 6.2.

  

Indebtedness

   65

            SECTION 6.3.

  

Liens

   68

            SECTION 6.4.

  

Fundamental Changes

   69

            SECTION 6.5.

  

Investments, Loans, Advances, Guarantees and Acquisitions

   69

            SECTION 6.6.

  

Disposition of Assets

   71

            SECTION 6.7.

  

Sale and Leaseback Transactions

   72

            SECTION 6.8.

  

Restricted Payments

   73

            SECTION 6.9.

  

Payments of Certain Indebtedness; Certain Derivative Transactions

   74

            SECTION 6.10.

  

Transactions with Affiliates

   74

            SECTION 6.11.

  

Restrictive Agreements

   75

            SECTION 6.12.

  

Amendment of Material Documents, etc

   75

 

ii



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

ARTICLE VII Events of Default

   76

ARTICLE VIII The Administrative Agent

   78

ARTICLE IX Miscellaneous

   80

            SECTION 9.1.

   Notices    80

            SECTION 9.2.

   Waivers; Amendments    81

            SECTION 9.3.

   Expenses; Indemnity; Damage Waiver    82

            SECTION 9.4.

   Successors and Assigns; Participations and Assignments    83

            SECTION 9.5.

   Survival    85

            SECTION 9.6.

   Counterparts; Integration    85

            SECTION 9.7.

   Severability    86

            SECTION 9.8.

   Right of Setoff    86

            SECTION 9.9.

   Governing Law; Jurisdiction; Consent to Service of Process    86

            SECTION 9.10.

   Acknowledgements    87

            SECTION 9.11.

   Headings    87

            SECTION 9.12.

   Confidentiality    87

            SECTION 9.13.

   WAIVER OF JURY TRIAL    87

            SECTION 9.14.

   Release of Collateral    88

            SECTION 9.15.

   Amendment of Guarantee and Collateral Agreement    88

            SECTION 9.16.

   Judgment Currency    88

            SECTION 9.17.

   Effect of Amendment and Restatement of the Existing Credit Agreement    89

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A   Commitments 1.1B   Material Subsidiaries 1.1C   Mortgaged Properties 1.7
  Canadian Borrowing Provisions 2.5   Existing Letters of Credit 3.4   Disclosed
Matters 3.5   Real Property 3.12   Subsidiaries 3.13   Insurance 3.17(a)   UCC
Filing Jurisdictions 3.17(b)   Mortgage Filing Jurisdictions 6.2   Existing
Indebtedness 6.3   Existing Liens 6.5   Existing Investments 6.11   Existing
Restrictions EXHIBITS: A-1   Guarantee and Collateral Agreement A-2   Form of
Mortgage B   Form of Closing Certificate C   Form of Assignment and Acceptance
D-1   Form of Legal Opinion of Fried, Frank, Harris, Shriver & Jacobson D-2  
Form of Legal Opinion of General Counsel of the Parent Borrower D-3   Matters to
be Covered by Foreign Subsidiary Opinion E   Form of Addendum F   Form of
Exemption Certificate G   Form of Consent and Confirmation H   Form of
Prepayment Option Notice I   Form of Borrowing Subsidiary Agreement J   Form of
Borrowing Subsidiary Termination

 

iv



--------------------------------------------------------------------------------

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 6, 1998, as
amended and restated as of August 18, 2003, among SPX CORPORATION, a Delaware
corporation (the “Parent Borrower”), the Foreign Subsidiary Borrowers (as
hereinafter defined) party hereto, the Lenders party hereto, THE BANK OF NOVA
SCOTIA, as Syndication Agent, BANK OF AMERICA, N.A., BANK ONE, NA and WACHOVIA
BANK N.A., as Documentation Agents, and JPMORGAN CHASE BANK, as Administrative
Agent.

 

W I T N E S S E T H :

 

WHEREAS, the Parent Borrower, as borrower, entered into the Credit Agreement,
dated as of October 6, 1998 (the “Original Credit Agreement”), as amended and
restated as of February 10, 2000, as amended and restated as of January 31,
2001, as amended and restated as of May 24, 2001, as amended and restated as of
July 24, 2002, as amended and restated as of December 27, 2002, and as further
amended through the date hereof (the “Existing Credit Agreement”), with the
several banks and other financial institutions or entities parties thereto, the
documentation agent named therein and JPMorgan Chase Bank (formerly The Chase
Manhattan Bank), as administrative agent;

 

WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement as provided in this Agreement, which Agreement shall become effective
upon the satisfaction of certain conditions precedent set forth in Section 4.1
hereof; and

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement and which remain outstanding or evidence repayment of
any of such obligations and liabilities and that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations of the Parent Borrower and any Foreign Subsidiary Borrowers
outstanding thereunder;

 

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that on the Amendment/Restatement Effective Date (as defined below)
the Existing Credit Agreement shall be amended and restated in its entirety as
follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”: when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate”: with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next  1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent”: JPMorgan Chase Bank, in its capacity as administrative
agent for the Lenders hereunder and, unless the context otherwise requires, in
its capacity as Collateral Agent; it



--------------------------------------------------------------------------------

being understood that (a) matters concerning Qualified Global Currency Loans
(other than Canadian Dollar Loans) will be administered by Chase Manhattan
International Limited and therefore all notices concerning such Loans will be
required to be given at the London Administrative Office and (b) matters
concerning Canadian Dollar Loans will be administered by The Bank of Nova Scotia
and therefore all notices concerning such Loans will be required to be given at
the Canadian Administrative Office.

 

“Administrative Office”: the New York Administrative Office, the London
Administrative Office or the Canadian Administrative Office, as applicable.

 

“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Aggregate Available Global Revolving Commitments”: as at any date of
determination with respect to all Global Revolving Lenders, an amount in Dollars
equal to the Available Global Revolving Commitments of all Global Revolving
Lenders on such date.

 

“Alternate Base Rate”: for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Base CD Rate in effect on such
day plus 1% and (c) the Federal Funds Effective Rate in effect on such day plus
 1/2 of 1%. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in respect thereof, the Alternate Base Rate shall be determined
without regard to clause (c) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Base CD Rate or the
Federal Funds Effective Rate shall be effective from and including the effective
date of such change in the Prime Rate, the Base CD Rate or the Federal Funds
Effective Rate, respectively.

 

“Alternative Currency”: any currency that is freely available, freely
transferable and freely convertible into Dollars and in which dealings in
deposits are carried on in the London interbank market, provided that such
currency is reasonably acceptable to the Administrative Agent and the applicable
Issuing Lender.

 

“Alternative Currency LC Exposure”: at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn and unexpired amount of all outstanding
Alternative Currency Letters of Credit at such time plus (b) the Dollar
Equivalent of the aggregate principal amount of all LC Disbursements in respect
of Alternative Currency Letters of Credit that have not yet been reimbursed at
such time.

 

“Alternative Currency Letter of Credit”: a Letter of Credit denominated in an
Alternative Currency.

 

“Amendment/Restatement Effective Date”: the date on which the conditions
precedent set forth in Section 4.1 shall be satisfied, which date is August 18,
2003.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage”: with respect to any Domestic Revolving Lender, the
percentage of the total Domestic Revolving Commitments represented by such
Lender’s Domestic Revolving Commitment. If the Domestic Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Domestic Revolving Commitments most recently in effect, giving effect
to any assignments.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

3



--------------------------------------------------------------------------------

“Applicable Rate”: with respect to any Loans, for any day, the applicable rate
per annum set forth below, based upon the Consolidated Leverage Ratio as of the
most recent determination date:

 

Consolidated

Leverage Ratio

--------------------------------------------------------------------------------

  

Applicable Rate

for Eurocurrency

Loans that are

Revolving Loans,

Swingline Loans

or Tranche A

Term Loans

--------------------------------------------------------------------------------

   

Applicable Rate

for ABR Loans

that are

Revolving Loans,

Swingline Loans

or Tranche A

Term Loans

--------------------------------------------------------------------------------

   

Applicable Rate

for Eurocurrency

Loans that are

Tranche B Term

Loans

--------------------------------------------------------------------------------

   

Applicable Rate

for ABR Loans

that are Tranche B

Term Loans

--------------------------------------------------------------------------------

   

Commitment

Fee Rate

--------------------------------------------------------------------------------

 

Greater than or equal to 3.00 to 1.0

   2.25 %   1.25 %   2.25 %   1.25 %   0.500 %

Greater than or equal to 2.50 to 1.0 and less than 3.00 to 1.0

   2.00 %   1.00 %   2.25 %   1.25 %   0.425 %(1)

Less than 2.50 to 1.0

   1.75 %   0.75 %   2.25 %   1.25 %   0.375 %(2)

 

For purposes of the foregoing, (a) the Consolidated Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Parent Borrower’s fiscal
year based upon the Parent Borrower’s consolidated financial statements
delivered pursuant to Section 5.1(a) or (b), and (b) each change in the
Applicable Rate resulting from a change in the Consolidated Leverage Ratio shall
be effective during the period commencing on and including the date of delivery
to the Administrative Agent of such consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change; provided that (i) subject to clause (ii) below, until the
delivery pursuant to Section 5.1(b) of the Parent Borrower’s consolidated
financial statements for the fiscal quarter ended September 30, 2003, the
Consolidated Leverage Ratio shall be determined as of the end of the Parent
Borrower’s fiscal quarter ended June 30, 2003 based upon the Parent Borrower’s
financial statements for the period of four consecutive fiscal quarters ended
June 30, 2003 delivered to the Administrative Agent prior to the
Amendment/Restatement Effective Date, which financial statements shall contain
all information and calculations necessary for determining the Consolidated
Leverage Ratio as of June 30, 2003, and (ii) the Consolidated Leverage Ratio
shall be deemed to be greater than or equal to 3.00 to 1.0 (A) at any time that
an Event of Default has occurred and is continuing or (B) at the option of the
Administrative Agent or at the request of the Required Lenders, if the Parent
Borrower fails to deliver the consolidated financial statements required to be
delivered by it pursuant to Section 5.1(a) or (b), during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements are delivered.

 

For purposes of the foregoing, (1) the Commitment Fee Rate applicable where the
Consolidated Leverage Ratio is greater than or equal to 2.50 to 1.0 and less
than 3.00 to 1.0 shall be reduced from 0.425% to 0.300% during any period when
the Utilization Percentage for such period is greater than or equal to 50% and
(2) the Commitment Fee Rate applicable where the Consolidated Leverage Ratio is
less than 2.50 to 1.0 shall be reduced from 0.375% to 0.250% during any period
when the Utilization Percentage for such period is greater than or equal to 50%.

 

4



--------------------------------------------------------------------------------

“Assessment Rate”: for any day, the annual assessment rate in effect on such day
that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in Dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.

 

“Asset Swap”: the exchange by the Parent Borrower or a Subsidiary of any portion
of its assets for other assets which, or Capital Stock of a Person all or
substantially all of the assets of which, are of a type used in the business of
the Parent Borrower or in a related business, or a combination of any such
assets or Capital Stock of such a Person and cash or Permitted Investments,
provided that in the case of any such exchange involving the exchange of assets
having an aggregate fair market value in excess of $100,000,000, the Board of
Directors of the Parent Borrower shall have determined in good faith that the
aggregate fair market value of the assets and other consideration received in
connection therewith shall at least equal the aggregate fair market value of the
assets so exchanged.

 

“Assignment and Acceptance”: an assignment and acceptance in the form of Exhibit
C or any other form approved by the Administrative Agent.

 

“Attributable Debt”: in respect of a Sale/Leaseback Transaction, as at the time
of determination, the present value (discounted at the interest rate assumed in
making calculations in accordance with FAS 13) of the total obligations of the
Parent Borrower or the relevant Subsidiary, as lessee, for rental payments
during the remaining term of the lease included in such Sale/Leaseback
Transaction (including any period for which such lease has been extended).

 

“Available Global Revolving Commitments”: as at any date of determination with
respect to any Global Revolving Lender, an amount in Dollars equal to the
excess, if any, of (a) the amount of such Lender’s Global Revolving Commitment
in effect on such date over (b) the Global Revolving Exposure of such Lender on
such date.

 

“Base CD Rate”: the sum of (a) the Three-Month Secondary CD Rate multiplied by
the Statutory Reserve Rate plus (b) the Assessment Rate.

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States of America.

 

“BOMAG”: BOMAG Holding, Inc., a Delaware corporation.

 

“Borrowers”: the collective reference to the Parent Borrower and the Foreign
Subsidiary Borrowers.

 

“Borrowing”: (a) Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

 

5



--------------------------------------------------------------------------------

“Borrowing Request”: a request by the relevant Borrower for a Borrowing in
accordance with Section 2.3.

 

“Borrowing Subsidiary Agreement”: a Borrowing Subsidiary Agreement,
substantially in the form of Exhibit I.

 

“Borrowing Subsidiary Termination”: a Borrowing Subsidiary Termination,
substantially in the form of Exhibit J.

 

“Business Day”: any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City or (except in the case of Dollar-denominated
Loans) London are authorized or required by law to remain closed; provided that
(a) with respect to any borrowings, disbursements and payments in respect of and
calculations, interest rates and Interest Periods pertaining to Eurocurrency
Loans, such day is also a day on which banks are open for general business in
the principal financial center of the country of the relevant currency and (b)
with respect to notices and determinations in connection with, and payments of
principal and interest on, Loans denominated in Euros, such day is also a day on
which the Trans-European Automated Real-Time Gross Settlement Express Transfer
System (TARGET) (or, if such clearing system ceases to be operative, such other
clearing system (if any) determined by the Administrative Agent to be a suitable
replacement) is open for settlement of payment in Euros.

 

“Calculation Date”: two Business Days prior to the last Business Day of each
calendar quarter (or any other day selected by the Administrative Agent (each,
an “Optional Calculation Date”)); provided that each date that is on or about
the date of any borrowing request or rollover request with respect to any
Qualified Global Currency Loan or of any issuance or maturity extension of a
Letter of Credit denominated in an Alternative Currency shall also be a
“Calculation Date” with respect to the relevant Qualified Global Currency or
Alternative Currency, as the case may be.

 

“Canadian Administrative Office”: as defined in Schedule 1.7.

 

“Canadian B/A”: a Bankers’ Acceptance as defined in Schedule 1.7.

 

“Canadian Commitment”: as defined in Schedule 1.7.

 

“Canadian Contract Period”: with respect to any Canadian B/A, the term thereof
pursuant to subsection 2.3(b)(4) of Schedule 1.7.

 

“Canadian Lender”: as defined in Schedule 1.7.

 

“Canadian Dollar Loan”: a C$ Loan as defined in Schedule 1.7.

 

“Canadian dollars”: lawful currency of Canada.

 

“Canadian Tranche A Term Loans”: as defined in Section 2.23.

 

“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

6



--------------------------------------------------------------------------------

“Capital Stock”: shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person, and any and all warrants, rights
or options to purchase any of the foregoing (other than any Indebtedness
convertible into Capital Stock, until such conversion).

 

“Change in Law”: (a) the adoption of any law, rule or regulation after the date
of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or Issuing Lender (or,
for purposes of Section 2.16(b), by any lending office of such Lender or Issuing
Lender or by such Lender’s or Issuing Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Change of Control”: (a) the acquisition of ownership, directly or indirectly,
beneficially, by any “person” or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof) of Capital Stock representing more
than 35% of either the aggregate ordinary voting power or the aggregate equity
value represented by the issued and outstanding Capital Stock of the Parent
Borrower; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Parent Borrower by Persons who were neither (i)
nominated by the board of directors of the Parent Borrower nor (ii) appointed by
directors so nominated; or (c) the occurrence of a “Change of Control” (or any
comparable concept) as defined in the Senior Note Indenture, any Subordinated
Debt Documents, any LYONs Documents or any Other Permitted Debt Documents.

 

“Class”: when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Domestic Revolving Loans,
Global Revolving Loans, Tranche A Term Loans, Tranche B Term Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Domestic Revolving Commitment, a Global Revolving Commitment or
a Tranche B Incremental Commitment.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Collateral Agent”: JPMorgan Chase Bank, in its capacities as (a) collateral
agent under the Guarantee and Collateral Agreement for the Lenders, (b)
collateral agent under the Mortgages, and (c) collateral agent under any other
Security Document.

 

“Collateral Date”: each date on which, pursuant to Section 5.1, the Parent
Borrower delivers annual financial statements in respect of its fiscal year or
quarterly financial statements in respect of the second quarter of its fiscal
year.

 

“Commitment”: a Domestic Revolving Commitment, a Global Revolving Commitment, a
Tranche B Incremental Commitment or any combination thereof (as the context
requires).

 

“Consent and Confirmation”: the Consent and Confirmation, substantially in the
form of Exhibit G, to be executed and delivered by the Parent Borrower and the
Subsidiary Guarantors on the Amendment/Restatement Effective Date.

 

7



--------------------------------------------------------------------------------

“Consideration”: in connection with any acquisition or Investment, the
consideration paid by the Parent Borrower or any of its Subsidiaries in
connection therewith (including consideration in the form of issuance of Capital
Stock of the Parent Borrower or any Subsidiary and assumption of Indebtedness
but excluding, for the purposes of any calculation made pursuant to Section 6.5,
consideration in the form of issuance of Capital Stock of the Parent Borrower).

 

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or write-off of debt discount
and debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans, letters of credit, bankers’
acceptances and net costs under Hedging Agreements), (c) depreciation and
amortization expense, (d) amortization or write-off of intangibles (including,
but not limited to, goodwill) and organization costs, (e) any extraordinary or
non-recurring non-cash expenses or non-cash losses, provided that in the event
that the Parent Borrower or any Subsidiary makes any cash payment in respect of
any such extraordinary or non-recurring non-cash expense, such cash payment
shall be deducted from Consolidated EBITDA in the period in which such cash
payment is made, (f) losses on Dispositions of assets outside of the ordinary
course of business, (g) extraordinary or non-recurring cash charges resulting
from severance, integration and other adjustments made as a result of Permitted
Acquisitions, provided that the amounts referred to in this clause (g) reported
in any fiscal period ending after June 30, 2003 shall not, in the aggregate
during the term of this Agreement, exceed $40,000,000 on an after-tax basis, and
(h) non-cash compensation expenses, or other non-cash expenses or charges,
arising from the sale of stock, the granting of stock options, the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution or change of any such stock, stock option,
stock appreciation rights or similar arrangements), and minus, to the extent
included in the statement of such Consolidated Net Income for such period, (a)
any extraordinary or non-recurring non-cash income or non-cash gains and (b)
gains on Dispositions of assets outside of the ordinary course of business, all
as determined on a consolidated basis; provided that in determining Consolidated
EBITDA for such period, the cumulative effect of any change in accounting
principles (effected either through cumulative effect adjustment or a
retroactive application) shall be excluded. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”) pursuant to any determination of the Consolidated Leverage
Ratio, if during such Reference Period (or, in the case of pro forma
calculations, during the period from the last day of such Reference Period to
and including the date as of which such calculation is made) the Parent Borrower
or any Subsidiary shall have made a Material Disposition or Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Disposition or
Material Acquisition occurred on the first day of such Reference Period (with
the Reference Period for the purposes of pro forma calculations being the most
recent period of four consecutive fiscal quarters for which the relevant
financial information is available), without giving effect to cost savings. As
used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property that (a) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and (b)
involves Consideration in excess of $25,000,000; and “Material Disposition”
means any Disposition of property or series of related Dispositions of property
that (a) involves assets comprising all or substantially all of an operating
unit of a business or constitutes all or substantially all of the common stock
of a Subsidiary and (b) yields gross proceeds to the Parent Borrower or any of
its Subsidiaries in excess of $25,000,000.

 

“Consolidated Interest Coverage Ratio”: for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

8



--------------------------------------------------------------------------------

“Consolidated Interest Expense”: for any period, the sum of (a) total cash
interest expense (including that attributable to Capital Lease Obligations) of
the Parent Borrower and its Subsidiaries for such period with respect to all
outstanding Indebtedness of the Parent Borrower and its Subsidiaries (including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net cash costs or net
cash income under Hedging Agreements in respect of such Indebtedness to the
extent such net cash costs or net cash income, as the case may be, are allocable
to such period in accordance with GAAP), (b) total dividend payments made by the
Parent Borrower or any of its Subsidiaries to any Person (other than the Parent
Borrower or any Wholly Owned Subsidiary Guarantor) during such period in respect
of preferred Capital Stock and (c) to the extent not otherwise included in
“interest expense” (or any like caption) on a consolidated income statement of
the Parent Borrower and its Subsidiaries for such period, any other discounts,
fees and expenses comparable to or in the nature of interest under any Qualified
Receivables Transaction.

 

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Parent Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Parent Borrower or is merged into or consolidated with the Parent Borrower
or any of its Subsidiaries and (b) the income (or deficit) of any Person (other
than a Subsidiary of the Parent Borrower) in which the Parent Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Parent Borrower or such Subsidiary in the
form of dividends or similar distributions; provided further that, solely for
purposes of clauses (e) and (g) of Section 6.8, there shall be excluded (i) (A)
any gain or loss realized upon the sale or other disposition of any property,
plant or equipment of the Parent Borrower or its consolidated Subsidiaries
(including pursuant to any Sale/Leaseback Transaction) which is not sold or
otherwise Disposed of in the ordinary course of business, (B) any gain or loss
recorded in connection with the designation of a discontinued operation
(exclusive of its operating income or loss) and (C) any gain or loss realized
upon the sale or other disposition of any Capital Stock of any Person, (ii) any
extraordinary gain or loss, (iii) the cumulative effect of a change in
accounting principles (effected either through cumulative effect adjustment or a
retroactive application), (iv) any restructuring or special charges appearing on
the face of the statement of operations of the Parent Borrower, (v) any non-cash
compensation charges, or other non-cash expenses or charges, arising from the
grant of or issuance or repricing of stock, stock options or other equity-based
awards or any amendment, modification, substitution or change of any such stock,
stock options or other equity-based awards and (vi) any increase in the cost of
sales or other write-offs or other increased costs resulting from purchase
accounting in relation to any acquisitions occurring after the
Amendment/Restatement Effective Date, net of taxes.

 

“Consolidated Senior Debt”: all Consolidated Total Debt other than Subordinated
Debt.

 

“Consolidated Senior Leverage Ratio”: as of the last day of any period, the
ratio of (a) Consolidated Senior Debt on such day to (b) Consolidated EBITDA for
such period.

 

“Consolidated Total Debt”: at any date, the sum of (a) the aggregate principal
amount of all Indebtedness of the Parent Borrower and its Subsidiaries at such
date (excluding the face amount of undrawn letters of credit), determined on a
consolidated basis in accordance with GAAP, calculated net of the amount of cash
and cash equivalents, in excess of $50,000,000, that would (in conformity with
GAAP) be set forth on a consolidated balance sheet of the Parent Borrower and
its Subsidiaries for such date, provided that the netting of such cash and cash
equivalent amounts shall not be used in calculating the Consolidated Leverage
Ratio for purposes of determining the Applicable Rate for Tranche B Term

 

9



--------------------------------------------------------------------------------

Loans plus (b) without duplication of amounts included in clause (a) above, an
amount equal to the aggregate amount of Receivables Transaction Attributed
Indebtedness associated with such financing, in each case pursuant to any
Receivables securitization (including any Qualified Receivables Transaction and
any European Receivables Securitization) which is outstanding at such date.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Default”: any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default (including, in any
event, a “Default” under and as defined in the Senior Note Indenture, any
Subordinated Debt Documents or any Other Permitted Debt Documents).

 

“Determination Date”: each date that is two Business Days after any Calculation
Date or Optional Calculation Date.

 

“Disclosed Matters”: the matters disclosed in Schedule 3.4.

 

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.
“Dispose” and “Disposed of” have meanings correlative thereto.

 

“Documentation Agents”: the collective reference to Bank of America, N.A., Bank
One, NA and Wachovia Bank N.A., in their capacity as documentation agents.

 

“Dollar Equivalent”: on any date of determination, (a) for the purposes of
determining compliance with Article VI or the existence of an Event of Default
under Article VII (other than for the purpose of determining amounts outstanding
hereunder, in which case clause (b) below shall govern), with respect to any
amount denominated in a currency other than Dollars, the equivalent in Dollars
of such amount, determined in good faith by the Parent Borrower in a manner
consistent with the way such amount is or would be reflected on the Parent
Borrower’s audited consolidated financial statements for the fiscal year in
which such determination is made and (b) with respect to any amount hereunder
denominated in an Alternative Currency or a Qualified Global Currency, the
amount of Dollars that may be purchased with such amount of such currency at the
Exchange Rate (determined as of the most recent Calculation Date) with respect
to such currency on such date.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Revolving Availability Period”: the period from and including December
27, 2002 to but excluding the earlier of the Domestic Revolving Maturity Date
and the date of termination of the Domestic Revolving Commitments.

 

“Domestic Revolving Commitment”: with respect to each Lender, the commitment, if
any, of such Lender to make Domestic Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, as such
commitment may be changed from time to time pursuant to this Agreement. The
amount of each Lender’s Domestic Revolving Commitment as of the

 

10



--------------------------------------------------------------------------------

Amendment/Restatement Effective Date is set forth on Schedule 1.1A, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Domestic Revolving Commitment, as applicable. The aggregate amount of the
Domestic Revolving Commitments is $400,000,000 as of the Amendment/Restatement
Effective Date.

 

“Domestic Revolving Exposure”: with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s Domestic Revolving Loans
and its LC Exposure and Swingline Exposure at such time.

 

“Domestic Revolving Facility”: as defined in the definition of Facility.

 

“Domestic Revolving Lender”: a Lender with a Domestic Revolving Commitment or
with Domestic Revolving Exposure.

 

“Domestic Revolving Loan”: a Loan made pursuant to Section 2.1(a)(ii).

 

“Domestic Revolving Maturity Date”: March 31, 2008.

 

“Domestic Subsidiary”: any Subsidiary other than a Foreign Subsidiary.

 

“Effective Date”: the date on which the conditions specified in Section 4.1 of
the Original Credit Agreement were satisfied, which date was October 6, 1998.

 

“Emerson JV”: EGS LLC.

 

“EMU”: Economic and Monetary Union as contemplated in the Treaty.

 

“Environmental Laws”: all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Parent Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with the Parent Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event”: (a) any “reportable event”, as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30-day notice

 

11



--------------------------------------------------------------------------------

period is waived); (b) the existence with respect to any Plan of an “accumulated
funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived; (c) the filing pursuant to Section 412(d) of the
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Parent
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Parent
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the Parent Borrower or any
of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Parent Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Parent Borrower or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

 

“Euro”: the single currency of Participating Member States introduced in
accordance with the provisions of Article 109(1)4 of the Treaty and, in respect
of all payments to be made under this Agreement in Euros, means immediately
available, freely transferable funds.

 

“Eurocurrency”: when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“European Receivables Securitization”: the collective reference to (a) the
Receivables securitization facility pursuant to which one or more German
Subsidiaries of BOMAG have agreed to sell, on a revolving basis without
recourse, certain qualified receivables on substantially the same terms as were
in effect on December 27, 2002 and (b) Receivables securitization facilities
with European Foreign Subsidiaries having substantially the same terms as those
applicable to the Receivables securitization facility described in clause (a)
above.

 

“Event of Default”: as defined in Article VII.

 

“Exchange Rate”: on any day, with respect to any Alternative Currency or
Qualified Global Currency, the rate at which such Alternative Currency or
Qualified Global Currency may be exchanged into Dollars, as set forth at
approximately 11:00 a.m., London time, on such day on the applicable Reuters
World Spot Page. In the event that any such rate does not appear on any Reuters
World Spot Page, the Exchange Rate shall be determined by reference to such
other publicly available service for displaying exchange rates reasonably
selected by the Administrative Agent in consultation with the Parent Borrower
for such purpose or, at the discretion of the Administrative Agent in
consultation with the Parent Borrower, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
Alternative Currency are then being conducted, at or about 11:00 a.m., local
time, on such day for the purchase of the applicable Alternative Currency for
delivery two Business Days later, provided that, if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any other reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.

 

“Excluded Taxes”: with respect to the Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch

 

12



--------------------------------------------------------------------------------

profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located, (c) in the case of
any Borrowing by the Parent Borrower or any Foreign Subsidiary Borrower, with
respect to any Lender (other than an assignee pursuant to a request by a
Borrower under Section 2.20(b)), any withholding tax imposed by the jurisdiction
in which such Borrower is located that is (i) imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement or (ii) is
attributable to such Lender’s failure to comply with Section 2.18(e), except to
the extent that such Lender (or its assignor, if any) was entitled, at the time
of designation of a new lending office (or assignment), to receive additional
amounts from any Borrower with respect to such withholding tax pursuant to
Section 2.18(a) and (d) United States withholding taxes imposed other than as a
result of a Change in Law (it being understood that for this purpose the term
Change in Law shall not include final Treasury regulations under Section 1441 of
the Code becoming effective).

 

“Existing Credit Agreement”: as defined in the recitals hereto.

 

“Existing Letters of Credit”: as defined in Section 2.5(a).

 

“Facility”: each of (a) the Tranche A Term Loans made or converted under the
Existing Credit Agreement (the “Tranche A Term Facility”), (b) the Tranche B
Term Loans made or converted under the Existing Credit Agreement, the Tranche B
Incremental Commitments and the Tranche B Incremental Term Loans made hereunder
(the “Tranche B Term Facility”), (c) the Domestic Revolving Commitments and the
extensions of credit made hereunder (the “Domestic Revolving Facility”) and (d)
the Global Revolving Commitments and the Global Revolving Loans made hereunder
(the “Global Revolving Facility” and, together with the Domestic Revolving
Facility, the “Revolving Facility”).

 

“Federal Funds Effective Rate”: for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer”: the chief financial officer, principal accounting officer,
treasurer or controller of the Parent Borrower.

 

“Foreign Subsidiary”: any Subsidiary (a) that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia or (b) that is a Foreign Subsidiary Holdco.

 

“Foreign Subsidiary Borrower”: any Foreign Subsidiary of the Parent Borrower
designated as a Foreign Subsidiary Borrower by the Parent Borrower pursuant to
Section 2.22 that has not ceased to be a Foreign Subsidiary Borrower pursuant to
such Section.

 

“Foreign Subsidiary Holdco”: any Domestic Subsidiary that has no material assets
other than the Capital Stock of one or more Foreign Subsidiaries, and other
assets relating to an ownership interest in any such Capital Stock.

 

“Foreign Subsidiary Opinion”: with respect to any Foreign Subsidiary Borrower, a
legal opinion of counsel to such Foreign Subsidiary Borrower addressed to the
Administrative Agent and the Lenders covering the matters set forth on Exhibit
D-3, with such assumptions, qualifications and deviations therefrom as the
Administrative Agent shall approve (such approval not to be unreasonably
withheld).

 

13



--------------------------------------------------------------------------------

“GAAP”: generally accepted accounting principles in the United States of
America.

 

“Global Revolving Availability Period”: the period from and including December
27, 2002 to but excluding the earlier of the Global Revolving Maturity Date and
the date of termination of the Global Revolving Commitments.

 

“Global Revolving Facility”: as defined in the definition of Facility.

 

“Global Revolving Commitment”: with respect to each Lender, the commitment, if
any, of such Lender to make Global Revolving Loans hereunder, expressed as an
amount representing the maximum aggregate amount of such Lender’s Global
Revolving Exposure hereunder, as such commitment may be changed from time to
time pursuant to this Agreement. The amount of each Lender’s Global Revolving
Commitment as of the Amendment/Restatement Effective Date is set forth on
Schedule 1.1A, or in the Assignment and Acceptance pursuant to which such Lender
shall have assumed its Global Revolving Commitment, as applicable. The aggregate
amount of the Global Revolving Commitments is $100,000,000 as of the
Amendment/Restatement Effective Date.

 

“Global Revolving Exposure”: with respect to any Lender at any time, the sum of
(a) the aggregate outstanding principal amount of such Lender’s Global Revolving
Loans at such time that are denominated in Dollars plus (b) the Dollar
Equivalent at such time of the aggregate outstanding principal amount of such
Lender’s Global Revolving Loans at such time that are denominated in Qualified
Global Currencies.

 

“Global Revolving Lender”: a Lender with a Global Revolving Commitment or with
Global Revolving Exposure.

 

“Global Revolving Loan”: a Loan made pursuant to Section 2.1(a)(iii), including
Canadian Dollar Loans and any Canadian B/A accepted in accordance with Schedule
1.7.

 

“Global Revolving Maturity Date”: March 31, 2008.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government
(including, without limitation, any European central bank or other similar
agency, authority or regulatory body), any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

 

“Guarantee: with respect to any Person (the “guarantor”), any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of

 

14



--------------------------------------------------------------------------------

credit or letter of guaranty issued to support such Indebtedness or obligation;
provided, that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business, purchaser or customer
arrangements in the ordinary course of business, Standard Securitization
Undertakings or “comfort” letters delivered to auditors in connection with
statutory audits.

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of October 6, 1998, made by the Parent Borrower and the Subsidiary
Guarantors in favor of the Collateral Agent, a copy of which is attached as
Exhibit A-1, as the same may be amended, supplemented or otherwise modified from
time to time.

 

“Hazardous Materials”: all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement”: any interest rate agreement, foreign currency exchange
agreement, commodity price protection agreement or other interest or currency
exchange rate or commodity price swap or hedging arrangement or option.

 

“Incur”: as defined in Section 6.2. “Incurrence” and “Incurred” shall have
correlative meanings.

 

“Indebtedness”: with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person (other than current
trade payables Incurred in the ordinary course of business and payable in
accordance with customary practices), (d) all obligations of such Person in
respect of the deferred purchase price of property or services (other than (i)
current trade payables or liabilities for deferred payment for services to
employees and former employees, in each case Incurred in the ordinary course of
business and payable in accordance with customary practices and (ii) unsecured
supplier financing arrangements in respect of current trade payables Incurred in
the ordinary course of business, so long as the aggregate amount at any time
outstanding that is owed in respect of such supplier financing arrangements does
not exceed an amount equal to the current trade payables so financed plus
interest (or equivalent), yield, indemnities, fees and expenses in connection
therewith), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (j) all preferred and/or redeemable Capital Stock of any Subsidiary
of such Person that, by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable at the option of the holder
thereof), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part, on or prior to the date
that is six months after the Tranche B Maturity Date, (k) Receivables
Transaction Attributed Indebtedness and (l) for the purposes of Section 6.2
only, all obligations of such Person in respect of Hedging Agreements. The
Indebtedness of any Person (i) shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor and
(ii) shall exclude customer deposits in the ordinary course of business.

 

15



--------------------------------------------------------------------------------

“Indemnified Taxes”: Taxes other than Excluded Taxes.

 

“Information Memorandum”: the Confidential Information Memorandum dated August
2003 relating to the Parent Borrower and the Facilities.

 

“Interest Election Request”: a request by the relevant Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with Section 2.7.

 

“Interest Payment Date”: (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period”: with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the relevant Borrower may elect; provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period and (c) Tranche B Incremental
Term Loans made on the Amendment/Restatement Effective Date may be converted on
the date that is three Business Days after the Amendment/Restatement Effective
Date from ABR Loans to Eurocurrency Loans having an initial Interest Period
ending on September 30, 2003. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Investments”: as defined in Section 6.5.

 

“Issuing Lender”: as the context may require, (a) JPMorgan Chase Bank, with
respect to Letters of Credit issued by it, (b) any other Domestic Revolving
Lender that becomes an Issuing Lender pursuant to Section 2.5(l), with respect
to Letters of Credit issued by it, and (c) any Domestic Revolving Lender that
has issued an Existing Letter of Credit, with respect to such Existing Letter of
Credit and, in each case its successors in such capacity as provided in Section
2.5(i). Any Issuing Lender may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Lender, in which
case the term “Issuing Lender” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“Judgment Currency”: as defined in Section 9.16.

 

“Judgment Currency Conversion Rate”: as defined in Section 9.16.

 

“LC Disbursement”: a payment made by the applicable Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of all
LC Disbursements that

 

16



--------------------------------------------------------------------------------

have not yet been reimbursed by or on behalf of the relevant Borrower at such
time. The LC Exposure of any Domestic Revolving Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lender Affiliate”: (a) with respect to any Lender, (i) an Affiliate of such
Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed or advised by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

 

“Lenders”: the Persons listed on Schedule 1.1A and any other Person that shall
have become a party hereto pursuant to an Assignment and Acceptance, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Acceptance. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender and each Issuing Lender.

 

“Letter of Credit”: any letter of credit issued pursuant to this Agreement,
including the Existing Letters of Credit.

 

“LIBO Rate”: with respect to any Eurocurrency Borrowing, for any Interest
Period, the rate appearing on the relevant page of the Telerate screen (or any
successor to or substitute for such screen, providing rate quotations comparable
to those currently provided on such page of such screen, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Dollars or the relevant Qualified
Global Currency, as the case may be, in the relevant interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in such currency
with a maturity comparable to such Interest Period. If such rate is not
available at such time for any reason, and in all cases in the case of
sterling-denominated Loans, the “LIBO Rate” with respect to such Eurocurrency
Borrowing for such Interest Period shall be the rate at which deposits in the
relevant currency of $5,000,000 (or the appropriate equivalent thereof) and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

 

“Lien”: with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Security Documents, each Borrowing
Subsidiary Agreement and each Borrowing Subsidiary Termination.

 

“Loan Parties”: the Borrowers and the Subsidiary Guarantors.

 

17



--------------------------------------------------------------------------------

“London Administrative Office”: the Administrative Agent’s office located at 125
London Wall, London, or such other office in London as may be designated by the
Administrative Agent by written notice to the Parent Borrower and the Lenders.

 

“LYONs”: the collective reference to (a) the LYONs described in (i) the offering
memorandum dated March 10, 2001 and (ii) the offering memorandum dated May 9,
2001 (collectively, the “LYONs Offering Memoranda”), (b) the notes issued upon
conversion of the LYONs upon the occurrence of a Tax Event (as defined in the
LYONs Documents) on the terms described in the LYONs Offering Memoranda and (c)
any Indebtedness (other than the Senior Notes) of the Parent Borrower (with
Guarantees by Subsidiary Guarantors otherwise permitted by this Agreement)
Incurred to refinance any of the foregoing so long as (i) such Indebtedness has
no scheduled principal payments (it being acknowledged that any mandatory
redemptions or conversions at the option of the holders of the LYONs pursuant to
LYONs Put/Conversion Rights are not scheduled principal payments) prior to the
date that is six months after the Tranche B Maturity Date and (ii) the terms
thereof, taken as a whole, are not materially more restrictive than the
Indebtedness being refinanced or are no more restrictive than those contained in
this Agreement, in each case as agreed by the Administrative Agent.

 

“LYONs Contingent Interest”: the payment of contingent interest on or after
February 1, 2006, as described in the Summary section of the LYONs Offering
Memoranda under the caption “Contingent Interest”.

 

“LYONs Documents”: all indentures, instruments, agreements and other documents
evidencing or governing the LYONs or providing for any Guarantee or other right
in respect thereof.

 

“LYONs Offering Memoranda”: as defined in the definition of LYONs.

 

“LYONs Put/Conversion Rights”: the collective reference to (a) the ability of
holders of the LYONs to require purchase of the LYONs through the payment of
cash or issuance of common stock or a combination of cash and common stock on
specified scheduled dates, as described in the Summary section of the LYONs
Offering Memoranda under the caption “Purchase of the LYONs at the Option of the
Holder” (or on substantially similar terms on later dates) and (b) the ability
of the holders of the LYONs to surrender LYONs for conversion into common stock
of the Parent Borrower if specific conditions are satisfied, as described in the
Summary section of the LYONs Offering Memoranda under the caption “Conversion
Rights” (or on substantially similar terms on later dates).

 

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or Revolving
Exposure, as the case may be, outstanding under such Facility (or, in the case
of the Revolving Facility, prior to any termination of the Revolving
Commitments, the holders of more than 50% of the Revolving Commitments).

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Parent
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Loan
Parties, taken as a whole, to perform any of their obligations under any Loan
Document or (c) the rights of or benefits available to the Lenders under any
Loan Document.

 

“Material Indebtedness”: Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements (the amount
of such obligations, in the case of Hedging Agreements, to be equal at any time
to the termination value of such agreement or arrangement giving rise to such
obligation that would be payable by such Person at such time), of any one or
more of the Parent Borrower and its Subsidiaries in an aggregate principal
amount exceeding $75,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Parent

 

18



--------------------------------------------------------------------------------

Borrower or any Subsidiary in respect of any Hedging Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Parent Borrower or such Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.

 

“Material Subsidiary”: (a) any Subsidiary listed on Schedule 1.1B and (b) any
other Subsidiary of the Parent Borrower created or acquired after the
Amendment/Restatement Effective Date that, together with its Subsidiaries, has
aggregate assets (excluding assets that would be eliminated upon consolidation
in accordance with GAAP), at the time of determination, in excess of
$50,000,000.

 

“Moody’s”: Moody’s Investors Service, Inc.

 

“Mortgage”: a mortgage, deed of trust, assignment of leases and rents, leasehold
mortgage or other security document granting a Lien on any Mortgaged Property to
secure the obligations of any Loan Party under any Loan Document. Each Mortgage
shall be satisfactory in form and substance to the Administrative Agent.

 

“Mortgaged Property”: each parcel of real property owned by a Loan Party and
identified on Schedule 1.1C and the improvements thereto, together with each
other parcel of real property and improvements thereto with respect to which a
Mortgage is granted to the Administrative Agent or the Collateral Agent.

 

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

 

“Net Proceeds”: with respect to any event (a) the cash proceeds received in
respect of such event including (i) any cash received in respect of any non-cash
proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds, and (iii) in the case of a casualty or a condemnation or
similar event, condemnation awards and similar payments, net of (b) the sum of
(i) all reasonable fees and out-of-pocket expenses paid by the Parent Borrower
and the Subsidiaries to third parties (other than Affiliates) in connection with
such event, (ii) in the case of a Disposition of an asset (including pursuant to
a condemnation or similar proceeding), the amount of all payments required to be
made by the Parent Borrower and the Subsidiaries as a result of such event to
repay Indebtedness (other than Loans) or to repay any other Contractual
Obligation secured by such asset or otherwise subject to mandatory prepayment or
repayment as a result of such event, and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) by the Parent Borrower and the Subsidiaries
(including all taxes paid in connection with the repatriation of the Net
Proceeds of a Disposition), and the amount of any reserves established by the
Parent Borrower and the Subsidiaries to fund contingent liabilities reasonably
estimated to be payable, in each case that are directly attributable to such
event (as determined reasonably and in good faith by the chief financial officer
of the Parent Borrower).

 

“New York Administrative Office”: the Administrative Agent’s office located at
270 Park Avenue, New York, New York, or such other office in New York City as
may be designated by the Administrative Agent by written notice to the Parent
Borrower and the Lenders.

 

“Obligation Currency”: as defined in Section 9.16.

 

“Obligations”: the collective reference to the unpaid principal of and interest
on the Loans and Reimbursement Obligations and all other obligations and
liabilities of the Borrowers (including, without limitation, interest accruing
at the then applicable rate provided herein after the maturity of the Loans and
Reimbursement Obligations and interest accruing at the then applicable rate
provided herein after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Borrower, whether or not a claim for post-filing or post-

 

19



--------------------------------------------------------------------------------

petition interest is allowed in such proceeding) to the Administrative Agent or
any Lender (or, in the case of any Hedging Agreement, any Lender or any
Affiliate of any Lender), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter Incurred, which may arise
under, out of, or in connection with, this Agreement, the other Loan Documents,
any Letter of Credit, any Hedging Agreement with any Lender or any Affiliate of
any Lender or any other document made, delivered or given in connection with any
of the foregoing, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the Lenders that are required to be paid by any
Borrower pursuant to the terms of any of the foregoing agreements).

 

“Old Tranche C Term Loans”: Tranche C Term Loans made or converted under (and as
defined in) the Existing Credit Agreement.

 

“Optional Calculation Date”: as defined in the definition of Calculation Date.

 

“Original Credit Agreement”: as defined in the recitals hereto.

 

“Other Permitted Debt”: any unsecured Indebtedness Incurred by the Parent
Borrower as permitted by Section 6.2(l).

 

“Other Permitted Debt Documents”: all indentures, instruments, agreements and
other documents evidencing or governing Other Permitted Debt or providing for
any Guarantee or other right in respect thereof.

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise charges or similar levies arising from the execution, delivery or
enforcement of any Loan Document.

 

“Parent Borrower”: as defined in the preamble.

 

“Participant”: as defined in Section 9.4(e).

 

“Participating Member State”: each state so described in any EMU legislation.

 

“PBGC”: the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition”: any acquisition by the Parent Borrower or any
Subsidiary of all or substantially all of the Capital Stock of, or all or
substantially all of the assets of, or of a business, unit or division of, any
Person; provided that (a) the Parent Borrower shall be in compliance, on a pro
forma basis after giving effect to such acquisition, with the covenants
contained in Section 6.1, in each case recomputed as at the last day of the most
recently ended fiscal quarter of the Parent Borrower for which the relevant
information is available as if such acquisition had occurred on the first day of
each relevant period for testing such compliance (as demonstrated, in the case
of any acquisition for which the aggregate Consideration is greater than or
equal to $50,000,000, in a certificate of a Financial Officer delivered to the
Administrative Agent (i) in the case of any acquisition for which the aggregate
Consideration is greater than or equal to $100,000,000, prior to the
consummation of such acquisition and (ii) in the case of any acquisition for
which the aggregate Consideration is less than $100,000,000, concurrently with
the first delivery of financial statements pursuant to Section 5.1(a) or (b)
following the consummation of such acquisition), (b) no Default or Event of
Default shall have occurred and be continuing, or would occur after giving
effect to such acquisition, (c) the Capital Stock and substantially

 

20



--------------------------------------------------------------------------------

all of the other property so acquired (including substantially all of the
property of any Person whose Capital Stock is directly or indirectly acquired)
are useful in the business of industrial products and other goods and services,
(d) the Capital Stock and substantially all of the other property so acquired
(including substantially all of the property of any Person whose Capital Stock
is directly or indirectly acquired when such Person becomes a direct or indirect
Wholly Owned Subsidiary of the Parent Borrower in accordance with clause (e),
below, but excluding real property, Capital Stock and other assets to the extent
such real property, Capital Stock, or other assets, as applicable, are not
required by Section 5.11 to become Collateral) shall constitute and become
Collateral, (e) any Person whose Capital Stock is directly or indirectly
acquired shall be, after giving effect to such acquisition, a majority owned
Subsidiary and within ninety (90) days of such acquisition shall be a direct or
indirect Wholly Owned Subsidiary of the Parent Borrower and (f) any such
acquisition shall have been approved by the Board of Directors or comparable
governing body of the relevant Person (unless such relevant Person is a majority
owned Subsidiary prior to such acquisition).

 

“Permitted Encumbrances”: (a) Liens imposed by law for taxes that are not yet
due or are being contested in compliance with Section 5.5; (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 90 days or are being contested in
compliance with Section 5.5; (c) pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations; (d) deposits to secure
the performance of bids, trade contracts, leases, statutory obligations, surety,
indemnity, release and appeal bonds, performance or warranty bonds and other
obligations of a like nature, and guarantees thereof, in each case in the
ordinary course of business; (e) deposits securing liabilities to insurance
carriers under insurance or self-insurance arrangements; (f) judgment Liens not
giving rise to an Event of Default so long as such Liens are adequately bonded;
(g) banker’s Liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary institution,
provided that (i) such deposit account is not a dedicated cash collateral
account and is not subject to restrictions against access by the Parent Borrower
or any Subsidiary in excess of those set forth by regulations promulgated by the
Board and (ii) such deposit account is not intended by the Parent Borrower or
any Subsidiary to provide collateral to the depositary institution; (h) Liens
arising from Uniform Commercial Code financing statement filings regarding
operating leases or consignments entered into by the Parent Borrower and any
Subsidiary in the ordinary course of business; (i) customary restrictions
imposed on the transfer of copyrighted or patented materials or other
intellectual property and customary provisions in agreements that restrict the
assignment of such agreements or any rights thereunder; and (j) easements,
leases, subleases, ground leases, zoning restrictions, building codes,
rights-of-way, minor defects or irregularities in title and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Parent Borrower or any Subsidiary. Notwithstanding the
foregoing, the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.

 

“Permitted Investments”: (a) direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States of
America (or by any agency or instrumentality thereof to the extent such
obligations are backed by the full faith and credit of the United States of
America), in each case maturing within one year from the date of acquisition
thereof; (b) investments in commercial paper maturing within one year from the
date of acquisition thereof and having, at such date of acquisition, credit
ratings from S&P or from Moody’s of at least “A-2” or “P-2”, respectively; (c)
investments in certificates of deposit, banker’s acceptances, overnight bank
deposits, eurodollar time deposits and time deposits maturing within one year
from the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States of America or any

 

21



--------------------------------------------------------------------------------

State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000 or, in the case of Foreign Subsidiaries, any local
office of any commercial bank organized under the laws of the relevant local
jurisdiction or any OECD country or any political subdivision thereof which has
a combined capital and surplus and undivided profits of not less than
$500,000,000 and cash pooling arrangements among Foreign Subsidiaries (sometimes
intermediated by a commercial bank); (d) marketable general obligations issued
by any State of the United States of America or any political subdivision of any
such State or any public instrumentality thereof maturing within one year from
the date of acquisition and, at the time of acquisition, having a credit rating
of “A” or better from either S&P or Moody’s; (e) repurchase agreements with a
term of not more than 30 days for securities described in clause (a), (c) or (d)
above and entered into with a financial institution satisfying the criteria
described in clause (c) above; (f) interests in any investment company or money
market fund which invests substantially all of its assets in instruments of the
type specified in clauses (a) through (e) above; and (g) in the case of Foreign
Subsidiaries (other than any Foreign Subsidiary Holdco), substantially similar
Investments to those set forth in clauses (a) through (f) above denominated in
foreign currencies, provided that references to the United States of America (or
any agency, instrumentality or State thereof) shall be deemed to mean foreign
countries having a sovereign rating of “A” or better from either S&P or Moody’s.

 

“Person”: any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

 

“Plan”: any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prepayment Event”:

 

(a) any Disposition of property or series of related Dispositions of property
(excluding any such Disposition permitted by paragraph (a), (b) or (c) of
Section 6.6) that yields aggregate gross proceeds to the Parent Borrower or any
of the Subsidiary Guarantors (valued at the initial principal amount thereof in
the case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
$10,000,000; or

 

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property of the
Parent Borrower or any Subsidiary Guarantor that yields Net Proceeds in excess
of $10,000,000; or

 

(c) the Incurrence by the Parent Borrower or any Subsidiary Guarantor of any
Subordinated Debt, unless the Consolidated Senior Leverage Ratio, on a pro forma
basis after giving effect to such Incurrence and the application of proceeds
thereof, is less than 3.00 to 1.00, computed as at the last day of the most
recently ended fiscal quarter of the Parent Borrower for which the relevant
information is available for the period of four consecutive fiscal quarters
ending on such day as if such Incurrence had occurred on the first day of such
period.

 

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

 

22



--------------------------------------------------------------------------------

“Qualified Foreign Global Currency”: any Qualified Global Currency other than
Dollars borrowed in New York City.

 

“Qualified Global Currency”: (a) sterling, Euros, Dollars (borrowed in New York
City), Australian dollars, Swiss francs and Canadian dollars (borrowed in
London), (b) any other eurocurrency designated by the Parent Borrower with the
consent of the Administrative Agent and each Global Revolving Lender and (c)
with respect to Loans made by Canadian Lenders, Canadian dollars (borrowed in
Canada).

 

“Qualified Global Currency Borrowing”: any Borrowing comprised of Qualified
Global Currency Loans.

 

“Qualified Global Currency Loan”: any Loan denominated in a Qualified Global
Currency.

 

“Qualified Receivables Transaction”: any transaction or series of transactions
that may be entered into by the Parent Borrower or any Subsidiary pursuant to
which the Parent Borrower or any Subsidiary may sell, convey or otherwise
transfer to (a) a Receivables Entity (in the case of a transfer by the Parent
Borrower or any Subsidiary) or (b) any other Person (in the case of a transfer
by a Receivables Entity), or may grant a security interest in, any Receivables
(whether now existing or arising in the future) of the Parent Borrower or any
Subsidiary, and any assets related thereto including, without limitation, all
collateral securing such Receivables, all contracts and all guarantees or other
obligations in respect of such Receivables, the proceeds of such Receivables and
other assets which are customarily transferred, or in respect of which security
interests are customarily granted, in connection with asset securitizations
involving Receivables.

 

“Receivable”: a right to receive payment arising from a sale or lease of goods
or the performance of services by a Person pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay for goods
or services under terms that permit the purchase of such goods and services on
credit and shall include, in any event, any items of property that would be
classified as an “account”, “chattel paper”, a “payment intangible” or an
“instrument” under the Uniform Commercial Code as in effect in the State of New
York and any “supporting obligations” (as so defined) of such items.

 

“Receivables Entity”: either (a) any Subsidiary or (b) another Person to which
the Parent Borrower or any Subsidiary transfers Receivables and related assets,
in either case which engages in no activities other than in connection with the
financing of Receivables and which is designated by the Board of Directors of
the Parent Borrower as a Receivables Entity:

 

(i) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which:

 

(A) is guaranteed by the Parent Borrower or any Subsidiary (excluding guarantees
of obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings);

 

(B) is recourse to or obligates the Parent Borrower or any Subsidiary in any way
other than pursuant to Standard Securitization Undertakings; or

 

23



--------------------------------------------------------------------------------

(C) subjects any property or asset of the Parent Borrower or any Subsidiary,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings;

 

(ii) with which neither the Parent Borrower nor any Subsidiary has any material
contract, agreement, arrangement or understanding (except in connection with a
purchase money note or Qualified Receivables Transaction permitted by Section
6.6(c)) other than (A) on terms, taken as a whole, no less favorable to the
Parent Borrower or such Subsidiary than those that might be obtained at the time
from Persons that are not Affiliates of the Parent Borrower or (B) for the
payment of fees in the ordinary course of business in connection with servicing
Receivables; and

 

(iii) to which neither the Parent Borrower nor any Subsidiary has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results.

 

“Receivables Transaction Attributed Indebtedness”: the amount of obligations
outstanding under the legal documents entered into as part of any Receivables
securitization (including any Qualified Receivables Transaction and any European
Receivables Securitization) on any date of determination that would be
characterized as principal if such Receivables securitization were structured as
a secured lending transaction rather than as a purchase.

 

“Register” has the meaning set forth in Section 9.4(c).

 

“Reimbursement Obligation”: the obligation of each relevant Borrower to
reimburse the applicable Issuing Lender pursuant to Section 2.5 for amounts
drawn under Letters of Credit.

 

“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

 

“Release Date”: as defined in Section 9.14.

 

“Released Collateral”: as defined in Section 9.14.

 

“Required Lenders”: at any time, Lenders having Revolving Exposures, Term Loans
and unused Commitments representing at least 51% of the sum of the total
Revolving Exposures, outstanding Term Loans and unused Commitments at such time.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Reset Date”: as defined in Section 1.5(a).

 

“Restricted Payment”: (a) any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Parent
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Capital Stock of the Parent Borrower or any Subsidiary or any option,
warrant or other right to acquire any such

 

24



--------------------------------------------------------------------------------

Capital Stock of the Parent Borrower or any Subsidiary and (b) any payment or
other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on the LYONs, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation, conversion or termination of the LYONs.

 

“Revolving Commitments”: the aggregate of the Domestic Revolving Commitments and
the Global Revolving Commitments.

 

“Revolving Exposure”: with respect to any Lender at any time, the sum of such
Lender’s Domestic Revolving Exposure and Global Revolving Exposure.

 

“Revolving Facility”: as defined in the definition of Facility.

 

“Revolving Lenders”: Domestic Revolving Lenders and Global Revolving Lenders.

 

“Revolving Loans”: Domestic Revolving Loans and Global Revolving Loans.

 

“Risk Management Subsidiary”: any Subsidiary (a) that is formed for the purpose
of better controlling the costs associated with certain post-retirement benefit
obligations, workers’ compensation claims, severance, deferred compensation, key
man life insurance reserves, environmental liabilities and other liabilities,
(b) that is a Subsidiary Guarantor and a “Grantor” for the purposes of the
Guarantee and Collateral Agreement and (c) all of the Capital Stock of which, to
the extent owned by the Parent Borrower or any Domestic Subsidiary, is pledged
as Collateral under the Guarantee and Collateral Agreement.

 

“S&P”: Standard & Poor’s.

 

“Sale/Leaseback Transaction”: as defined in Section 6.7.

 

“Security Documents”: the Guarantee and Collateral Agreement, the Mortgages and
any other security documents granting a Lien on any property of any Person to
secure the obligations of any Loan Party under any Loan Document.

 

“Senior Note Indenture”: the Indenture entered into by the Parent Borrower in
connection with the issuance of the Senior Notes, together with all instruments
and other agreements entered into by the Parent Borrower in connection
therewith.

 

“Senior Notes”: the collective reference to (a) the 7.5% senior notes due 2013
of the Parent Borrower having an aggregate principal amount of $500,000,000
issued on or about December 27, 2002 and (b) the 6.25% senior notes due 2011 of
the Parent Borrower having an aggregate principal amount of $300,000,000 issued
on or about June 15, 2003.

 

“Specified Indebtedness”: (a) any Indebtedness Incurred as permitted by Section
6.2(g), (h) or (k), and (b) any secured Indebtedness Incurred as permitted by
Section 6.2(j) or (p).

 

“Standard Securitization Undertakings”: representations, warranties, covenants
and indemnities entered into by the Parent Borrower or any Subsidiary which are
reasonably customary in securitization of Receivables transactions.

 

25



--------------------------------------------------------------------------------

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board or by any other Governmental Authority, domestic or foreign, with
jurisdiction over the Administrative Agent or any Lender (including any branch,
Affiliate or other funding office thereof making or holding a Loan) (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
Dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate applicable to any Borrowing, for any
category of liabilities which includes deposits by reference to which the
Adjusted LIBO Rate in respect of such Borrowing is determined. Such reserve
percentages shall include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Subordinated Debt”: any Indebtedness Incurred by the Parent Borrower as
permitted by Section 6.2(b).

 

“Subordinated Debt Documents”: all indentures, instruments, agreements and other
documents evidencing or governing the Subordinated Debt or providing for any
Guarantee or other right in respect thereof.

 

“Subsidiary”: with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent. Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Parent Borrower.

 

“Subsidiary Guarantor”: any Subsidiary that has guaranteed the Obligations
pursuant to the Guarantee and Collateral Agreement.

 

“Swingline Exposure”: at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender”: JPMorgan Chase Bank, in its capacity as lender of Swingline
Loans hereunder.

 

“Swingline Loan”: a Loan made pursuant to Section 2.4.

 

“Syndication Agent”: The Bank of Nova Scotia, in its capacity as syndication
agent.

 

“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

26



--------------------------------------------------------------------------------

“Term Loans”: Tranche A Term Loans and Tranche B Term Loans.

 

“Three-Month Secondary CD Rate”: for any day, the secondary market rate for
three-month certificates of deposit reported as being in effect on such day (or,
if such day is not a Business Day, the next preceding Business Day) by the Board
through the public information telephone line of the Federal Reserve Bank of New
York (which rate will, under the current practices of the Board, be published in
Federal Reserve Statistical Release H.15(519) during the week following such
day) or, if such rate is not so reported on such day or such next preceding
Business Day, the average of the secondary market quotations for three-month
certificates of deposit of major money center banks in New York City received at
approximately 10:00 a.m., New York City time, on such day (or, if such day is
not a Business Day, on the next preceding Business Day) by the Administrative
Agent from three negotiable certificate of deposit dealers of recognized
standing selected by it.

 

“Total Consolidated Assets”: as at any date of determination, the total assets
of the Parent Borrower and its consolidated Subsidiaries, determined in
accordance with GAAP, as of the last day of the fiscal quarter ended immediately
prior to the date of such determination.

 

“Total Domestic Exposure”: at any time, the sum of the total Domestic Revolving
Exposures.

 

“Total Global Exposure”: at any time, the sum of the total Global Revolving
Exposures.

 

“Tranche A Lender”: a Lender with an outstanding Tranche A Term Loan.

 

“Tranche A Maturity Date”: March 31, 2008.

 

“Tranche A Term Facility”: as defined in the definition of Facility.

 

“Tranche A Term Loan”: a Tranche A Term Loan made or converted pursuant to the
Existing Credit Agreement. The aggregate principal amount of Tranche A Term
Loans outstanding on the Amendment/Restatement Effective Date is $219,375,000.

 

“Tranche B Incremental Commitment”: with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche B Incremental Term Loan to the Parent
Borrower hereunder (or to convert all or part of such Lender’s Old Tranche C
Term Loan into a Tranche B Incremental Term Loan hereunder) on the
Amendment/Restatement Effective Date in a principal amount not to exceed the
amount set forth under the heading “Tranche B Incremental Commitment” opposite
such Lender’s name on Schedule 1.1A hereto or in the Assignment and Acceptance
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The aggregate principal amount
of the Lenders’ Tranche B Incremental Commitments is $681,875,000.

 

“Tranche B Incremental Term Loan”: a Loan made or converted pursuant to Section
2.1(a).

 

“Tranche B Lender”: a Lender with an outstanding Tranche B Term Loan.

 

“Tranche B Maturity Date”: September 30, 2009.

 

“Tranche B Term Facility”: as defined in the definition of Facility.

 

27



--------------------------------------------------------------------------------

“Tranche B Term Loans”: the collective reference to the Tranche B Term Loans
made or converted pursuant to the Existing Credit Agreement and the Tranche B
Incremental Term Loans. The aggregate principal amount of Tranche B Term Loans
outstanding on the Amendment/Restatement Effective Date is $1,091,000,000.

 

“Transactions”: the execution, delivery and performance by each Loan Party of
the Loan Documents to which it is to be a party, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Treaty”: the Treaty establishing the European Economic Community, being the
Treaty of Rome of March 25, 1957 as amended by the Single European Act 1986 and
the Maastricht Treaty (which was signed on February 7, 1992 and came into force
on November 1, 1993) and as may from time to time be further amended,
supplemented or otherwise modified.

 

“Type”: when used in reference to any Loan or Borrowing, refers to the rate by
reference to which interest on such Loan, or on the Loans comprising such
Borrowing, is determined and the currency in which such Loan, or the Loans
comprising such Borrowing, are denominated. For purposes hereof, “rate” shall
include the Adjusted LIBO Rate , the Alternate Base Rate and any interest rate
applicable to Canadian Dollar Loans, and “currency” shall include Dollars and
any Qualified Global Currency permitted hereunder.

 

“UCC”: for any jurisdiction, the Uniform Commercial Code applicable in such
jurisdiction.

 

“US Tranche A Term Loans”: as defined in Section 2.23.

 

“Utilization Percentage”: for any fiscal quarter, the percentage equivalent of a
fraction (a) the numerator of which is the aggregate average daily amount of the
aggregate Revolving Exposure of the Revolving Lenders (other than any Swingline
Exposure) during such period and (b) the denominator of which is the sum of (i)
the aggregate average daily amount of the Domestic Revolving Commitments of the
Lenders during such period and (ii) the aggregate average daily amount of the
Global Revolving Commitments of the Lenders during such period (it being
understood that, with respect to any day after termination of the Commitments
referred to in clause (i) or (ii), the Domestic Revolving Commitments, or Global
Revolving Commitments, as applicable, of the Lenders shall be deemed to be the
Domestic Revolving Commitments, or Global Revolving Commitments, as applicable,
of the Lenders, immediately preceding such termination).

 

“Wholly Owned Domestic Subsidiary”: any Domestic Subsidiary that is a Wholly
Owned Subsidiary of the Parent Borrower.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Parent Borrower, provided that, in any event, each Risk
Management Subsidiary shall be deemed to constitute a Wholly Owned Subsidiary
Guarantor for the purposes of Sections 6.2 and 6.5.

 

28



--------------------------------------------------------------------------------

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.2. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

SECTION 1.3. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) where
applicable, any amount (including, without limitation, minimum borrowing,
prepayment or repayment amounts) expressed in Dollars shall, when referring to
any currency other than Dollars, be deemed to mean an amount of such currency
having a Dollar Equivalent approximately equal to such amount.

 

SECTION 1.4. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if at any
time after the date hereof there shall occur any change in respect of GAAP from
that used in the preparation of audited financial statements referred to in
Section 5.1 in a manner that would have a material effect on any matter under
Article VI, the Parent Borrower and the Administrative Agent will, within five
Business Days of notice from the Administrative Agent or the Parent Borrower, as
the case may be, to that effect, commence, and continue in good faith,
negotiations with a view towards making appropriate amendments to the provisions
hereof acceptable to the Required Lenders, to reflect as nearly as possible the
effect of Article VI as in effect on the date hereof; provided further that,
until such notice shall have been withdrawn or the relevant provisions amended
in accordance herewith, Article VI shall be interpreted on the basis of GAAP as
in effect and applied immediately before such change shall have become
effective.

 

SECTION 1.5. Exchange Rates. (a) Not later than 1:00 p.m., New York City time,
on each Calculation Date, the Administrative Agent shall (i) determine the
Exchange Rate as of such Calculation Date to be used for calculating the Dollar
Equivalent amounts of each currency in which a Global Revolving Loan,
Alternative Currency Letter of Credit or unreimbursed LC Disbursement is
denominated and (ii) give notice thereof to the Parent Borrower. The Exchange
Rates so determined shall become effective on the first Business Day immediately
following the relevant Calculation Date (a “Reset Date”), shall remain effective
until the next succeeding Reset Date and shall for all purposes of this
Agreement (other than for the purpose of converting into Dollars, under Sections
2.5(d), (e), (h), (j) and (k) and 2.13(b), the obligations of the Borrowers and
the Domestic Revolving Lenders in respect of LC Disbursements that have not been
reimbursed when due) be the Exchange Rates employed in converting any amounts
between the applicable currencies.

 

29



--------------------------------------------------------------------------------

(b) Not later than 5:00 p.m., New York City time, on each Reset Date, the
Administrative Agent shall (i) determine the Global Revolving Exposure or the
Alternative Currency LC Exposure, as the case may be, on such date (after giving
effect to any Global Revolving Loans to be made or any Alternative Currency
Letters of Credit to be issued, renewed, extended or terminated in connection
with such determination) and (ii) notify the Parent Borrower and, if applicable,
each Issuing Lender of the results of such determination.

 

SECTION 1.6. Currency Conversion. (a) If more than one currency or currency unit
are at the same time recognized by the central bank of any country as the lawful
currency of that country, then (i) any reference in the Loan Documents to, and
any obligations arising under the Loan Documents in, the currency of that
country shall be translated into or paid in the currency or currency unit of
that country designated by the Administrative Agent and (ii) any translation
from one currency or currency unit to another shall be at the official rate of
exchange recognized by the central bank for conversion of that currency or
currency unit into the other, rounded up or down by the Administrative Agent as
it deems appropriate.

 

(b) If a change in any currency of a country occurs, this Agreement shall be
amended (and each party hereto agrees to enter into any supplemental agreement
necessary to effect any such amendment) to the extent that the Administrative
Agent specifies to be necessary to reflect the change in currency and to put the
Lenders in the same position, so far as possible, that they would have been in
if no change in currency had occurred.

 

SECTION 1.7. Canadian Borrowing Provisions. Certain borrowing and administrative
provisions applicable to Canadian Dollar Loans are set forth in Schedule 1.7
and, in the event of any inconsistency between Schedule 1.7 and the other
provisions of this Agreement as they relate to Canadian Dollar Loans, Schedule
1.7 shall govern.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.1. Commitments. (a) Subject to the terms and conditions set forth
herein, each relevant Lender agrees (i) to severally make a Tranche B
Incremental Term Loan (or, pursuant to paragraph (b) below, to convert all or a
part of such Lender’s Old Tranche C Term Loan into a Tranche B Incremental Term
Loan hereunder) in Dollars to the Parent Borrower on the Amendment/Restatement
Effective Date in a principal amount equal to its Tranche B Incremental
Commitment, (ii) to severally make Domestic Revolving Loans in Dollars to the
Parent Borrower from time to time during the Domestic Revolving Availability
Period in an aggregate principal amount that will not result in such Lender’s
Domestic Revolving Exposure exceeding such Lender’s Domestic Revolving
Commitment and (iii) to severally make Global Revolving Loans in Dollars or one
or more Qualified Global Currencies (as specified in the Borrowing Requests with
respect thereto) to any Borrower from time to time during the Global Revolving
Availability Period in an aggregate principal amount that will not result in (A)
such Lender’s Global Revolving Exposure exceeding such Lender’s Global Revolving
Commitment or (B) the aggregate outstanding principal amount of such Lender’s
Canadian Dollar Loans at such time exceeding such Lender’s Canadian Commitment.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Parent Borrower may borrow, prepay and reborrow Domestic Revolving
Loans and any Borrower may borrow, prepay and reborrow Global Revolving Loans.
Amounts repaid in respect of Term Loans may not be reborrowed. All Tranche A
Term Loans, Tranche B Term Loans,

 

30



--------------------------------------------------------------------------------

Domestic Revolving Loans, Global Revolving Loans and Letters of Credit
outstanding under the Existing Credit Agreement on the Amendment/Restatement
Effective Date shall remain outstanding to the Parent Borrower in the currency
in which they were made or issued, as applicable, hereunder on the terms set
forth herein.

 

(b) Notwithstanding the foregoing, in connection with the making of any Tranche
B Incremental Term Loan pursuant to paragraph (a)(i) above, by delivering notice
to the Administrative Agent, any Lender of Old Tranche C Term Loans may elect to
convert all or part of the outstanding principal amount of such Lender’s Old
Tranche C Term Loans into a principal amount of Tranche B Incremental Term Loans
hereunder equal to the principal amount so converted. On the
Amendment/Restatement Effective Date, such Old Tranche C Term Loans shall be
converted for all purposes of this Agreement into Tranche B Incremental Term
Loans hereunder, and the Administrative Agent shall record in the Register the
aggregate amount of Old Tranche C Term Loans converted into Tranche B
Incremental Term Loans. Any notice to the Administrative Agent delivered by an
applicable Lender pursuant to this Section shall specify (i) the amount of such
Lender’s Tranche B Incremental Commitment and (ii) the principal amount of Old
Tranche C Term Loans held by such Lender that are to be converted into Tranche B
Incremental Term Loans.

 

SECTION 2.2. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class; provided that (i) each Global Revolving Loan (other
than Canadian Dollar Loans) shall be made by the Global Revolving Lenders
ratably in accordance with their respective Available Global Revolving
Commitments and (ii) each Canadian Dollar Loan shall be made by the Canadian
Lenders ratably in accordance with their respective Canadian Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder.

 

(b) Subject to Section 2.15, (i) each Revolving Borrowing denominated in Dollars
and each Term Borrowing shall be comprised entirely of ABR Loans or Eurocurrency
Loans as the relevant Borrower may request in accordance herewith and (ii) each
Qualified Global Currency Borrowing shall be comprised entirely of Eurocurrency
Loans. Each Swingline Loan shall be an ABR Loan. Each Lender at its option may
make any Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the relevant Borrower to repay such
Loan in accordance with the terms of this Agreement.

 

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that (i)
an ABR Domestic Revolving Borrowing may be in an aggregate amount that is equal
to the entire unused balance of the total Domestic Revolving Commitments or that
is required to finance the reimbursement of an LC Disbursement as contemplated
by Section 2.5(e) and (ii) an ABR Global Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total Global
Revolving Commitments. Each Swingline Loan shall be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000. No more than 20
Eurocurrency Borrowings may be outstanding at any one time under the Facilities
other than the Global Revolving Facility. Unless otherwise agreed by the
Administrative Agent, no more than 10 Eurocurrency Borrowings may be outstanding
at any one time under the Global Revolving Facility.

 

31



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, a Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Domestic
Revolving Maturity Date, Global Revolving Maturity Date, Tranche A Maturity Date
or Tranche B Maturity Date, as applicable.

 

SECTION 2.3. Requests for Borrowings. To request a Revolving Borrowing or a
Tranche B Incremental Term Borrowing, the relevant Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., New York City time (or if the
request is delivered in London, 11:00 a.m., London time), three Business Days
before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Domestic Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.5(e) may be given not later than 10:00
a.m., New York City time, on the date of the proposed Borrowing; provided
further that the Tranche B Incremental Term Loans made on the
Amendment/Restatement Effective Date shall initially be ABR Loans but may, at
the option of the Parent Borrower, be converted on the date that is three
Business Days after the Amendment/Restatement Effective Date from ABR Loans to
Eurocurrency Loans having an initial Interest Period ending on September 30,
2003. Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by delivery to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and (x) signed
by the Parent Borrower and, in the case of Borrowings by a Foreign Subsidiary
Borrower, such Foreign Subsidiary Borrower or (y) in the case of Borrowings by a
Foreign Subsidiary Borrower, signed by the Parent Borrower or such Foreign
Subsidiary Borrower, as specified by the Parent Borrower by prior written notice
to the Administrative Agent. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.2: (i) the
Borrower requesting such Borrowing (and be signed on behalf of such Borrower);
(ii) the Class and Type of the requested Borrowing; (iii) the aggregate amount
of such Borrowing; (iv) the date of such Borrowing, which shall be a Business
Day; (v) in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto; (vi) the location and number of the relevant Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.6; and (vii) the currency of such Borrowing (which
shall be in Dollars in the case of Tranche A Term Loans, Domestic Revolving
Loans and Swingline Loans, and otherwise shall be in Dollars or a Qualified
Global Currency). If no election as to the currency of a Global Revolving
Borrowing is specified in any such notice, then the requested Borrowing shall be
denominated in Dollars. If no election as to the Type of Borrowing is specified,
then the requested Borrowing shall be an ABR Borrowing if denominated in Dollars
or a Eurocurrency Borrowing if denominated in a Qualified Global Currency. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the relevant Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each relevant Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.4. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Parent
Borrower from time to time during the Domestic Revolving Availability Period, in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$40,000,000 or (ii) the sum of the total Domestic Revolving Exposures exceeding
the total Domestic Revolving Commitments; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Parent Borrower may borrow, prepay and reborrow
Swingline Loans.

 

32



--------------------------------------------------------------------------------

(b) To request a Swingline Loan, the Parent Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy
promptly thereafter), not later than 12:00 noon, New York City time, on the day
of a proposed Swingline Loan. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Parent Borrower. The
Swingline Lender shall make each Swingline Loan available to the Parent Borrower
by means of a credit to the general deposit account of the Parent Borrower with
the Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.5(e), by remittance
to the applicable Issuing Lender) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

 

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Domestic Revolving Lenders to acquire participations on such Business Day in all
or a portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Domestic Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Domestic Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loans. Each Domestic
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Applicable Percentage of such Swingline
Loans. Each Domestic Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or Event of Default or reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Domestic Revolving Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.6 with respect to Loans made by such
Lender (and Section 2.6 shall apply, mutatis mutandis, to the payment
obligations of the Domestic Revolving Lenders), and the Administrative Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Domestic Revolving Lenders. The Administrative Agent shall notify the Parent
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Parent Borrower (or other party on
behalf of the Parent Borrower) in respect of a Swingline Loan after receipt by
the Swingline Lender of the proceeds of a sale of participations therein shall
be promptly remitted to the Administrative Agent; any such amounts received by
the Administrative Agent shall be promptly remitted by the Administrative Agent
to the Domestic Revolving Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Parent Borrower of its obligation to repay such Swingline
Loan.

 

SECTION 2.5. Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, any Borrower may request the issuance of Letters of Credit for
its own account, in a form reasonably acceptable to the Administrative Agent and
the applicable Issuing Lender, at any time and from time to time during the
Domestic Revolving Availability Period. Notwithstanding the foregoing, the
account party for each Letter of Credit shall be the Parent Borrower or the
relevant Foreign Subsidiary Borrower, as specified by the Administrative Agent
and the applicable Issuing Lender in consultation with the Parent Borrower. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by a Borrower to, or entered into by a
Borrower with, the applicable Issuing Lender relating to any Letter of Credit,
the terms and conditions of this Agreement shall control. The letters of credit
identified on Schedule 2.5 (the “Existing Letters of Credit”) shall be deemed to
be “Letters of Credit” for all purposes of this Agreement and the other Loan
Documents.

 

33



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the relevant Borrower shall
deliver to the applicable Issuing Lender and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice specifying the name of the relevant Borrower and requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the currency in which such Letter
of Credit is to be denominated (which shall be Dollars or, subject to Section
2.21, an Alternative Currency), the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Lender, the
relevant Borrower also shall submit a letter of credit application on such
Issuing Lender’s standard form in connection with any request for a Letter of
Credit. Following receipt of such notice and prior to the issuance of the
requested Letter of Credit, the Administrative Agent shall calculate the Dollar
Equivalent of such Letter of Credit and shall notify the Parent Borrower, the
relevant Borrower and the applicable Issuing Lender of the amount of the Total
Domestic Exposure after giving effect to (i) the issuance of such Letter of
Credit, (ii) the issuance or expiration of any other Letter of Credit that is to
be issued or will expire prior to the requested date of issuance of such Letter
of Credit and (iii) the borrowing or repayment of any Domestic Revolving Loans
or Swingline Loans that (based upon notices delivered to the Administrative
Agent by the Parent Borrower) are to be borrowed or repaid prior to the
requested date of issuance of such Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Parent Borrower and the
relevant Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the LC Exposure
shall not exceed $250,000,000, (ii) the LC Exposure with respect to Letters of
Credit denominated in Dollars, pounds sterling and Euros shall not exceed
$250,000,000, (iii) the Alternative Currency LC Exposure with respect to Letters
of Credit denominated in any Alternative Currency (other than pounds sterling or
Euros) shall not exceed $75,000,000 and (iv) the Total Domestic Exposure shall
not exceed the total Domestic Revolving Commitments.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Domestic Revolving Maturity Date, provided that
notwithstanding the foregoing, Letters of Credit having an aggregate face amount
not in excess of $75,000,000 may provide for an expiration date that is more
than one year after the date of issuance, so long as such expiration date does
not extend beyond the date referred to in clause (ii) above.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Lender or the Lenders, the applicable
Issuing Lender hereby grants to each Domestic Revolving Lender, and each
Domestic Revolving Lender hereby acquires from such Issuing Lender, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Domestic
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent in Dollars, for the account of such Issuing Lender, such
Lender’s Applicable Percentage of (i) each LC Disbursement made by such Issuing
Lender in Dollars and (ii) the Dollar Equivalent, using the Exchange Rates on
the date such payment is required, of each LC Disbursement made by such Issuing

 

34



--------------------------------------------------------------------------------

Lender in an Alternative Currency and, in each case, not reimbursed by the
relevant Borrower on the date due as provided in paragraph (e) of this Section,
or of any reimbursement payment required to be refunded to such Borrower for any
reason (or, if such reimbursement payment was refunded in an Alternative
Currency, the Dollar Equivalent thereof using the Exchange Rates on the date of
such refund). Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or Event of Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

(e) Reimbursement. If the applicable Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit, the relevant Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement in Dollars, or (subject to the two immediately
succeeding sentences) the applicable Alternative Currency, not later than 12:00
noon, New York City time or the relevant local time, as applicable, on the date
that such LC Disbursement is made, if such Borrower shall have received notice
of such LC Disbursement prior to 10:00 a.m., New York City time or the relevant
local time, as applicable, on such date, or, if such notice has not been
received by such Borrower prior to such time on such date, then not later than
12:00 noon, New York City time or the relevant local time, as applicable, on the
Business Day immediately following the day that such Borrower receives such
notice; provided that, in the case of any LC Disbursement made in Dollars, the
relevant Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.3 or 2.4 that such payment be financed in
Dollars with an ABR Domestic Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, such Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR Domestic
Revolving Borrowing or Swingline Loan. If the relevant Borrower’s reimbursement
of, or obligation to reimburse, any amounts in any Alternative Currency would
subject the Administrative Agent, the applicable Issuing Lender or any Lender to
any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, such Borrower
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the relevant Issuing Lender or Lender or (y) reimburse
each LC Disbursement made in such Alternative Currency in Dollars, in an amount
equal to the Dollar Equivalent, calculated using the applicable Exchange Rate on
the date such LC Disbursement is made, of such LC Disbursement. If the relevant
Borrower fails to make such payment when due, then (i) if such payment relates
to an Alternative Currency Letter of Credit, automatically and with no further
action required, such Borrower’s obligation to reimburse the applicable LC
Disbursement shall be permanently converted into an obligation to reimburse the
Dollar Equivalent, calculated using the Exchange Rates on the date when such
payment was due, of such LC Disbursement and (ii) the Administrative Agent shall
promptly notify the applicable Issuing Lender and each other Domestic Revolving
Lender of the applicable LC Disbursement, the Dollar Equivalent thereof (if such
LC Disbursement relates to an Alternative Currency Letter of Credit), the
payment then due from such Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Domestic Revolving Lender shall pay to the Administrative Agent in Dollars its
Applicable Percentage of the payment then due from the relevant Borrower
(determined as provided in clause (i) above, if such payment relates to an
Alternative Currency Letter of Credit), in the same manner as provided in
Section 2.6 with respect to Loans made by such Lender (and Section 2.6 shall
apply, mutatis mutandis, to the payment obligations of the Domestic Revolving
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Lender in Dollars the amounts so received by it from the Domestic
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from any Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Lender or, to the extent
that Domestic Revolving Lenders have made payments pursuant to this paragraph to
reimburse

 

35



--------------------------------------------------------------------------------

such Issuing Lender, then to such Lenders and such Issuing Lender as their
interests may appear. Any payment made by a Domestic Revolving Lender pursuant
to this paragraph to reimburse any Issuing Lender for any LC Disbursement (other
than the funding of ABR Domestic Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve any
Borrower of its obligation to reimburse such LC Disbursement.

 

(f) Obligations Absolute. A Borrower’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any
application for the issuance of a Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the applicable Issuing Lender under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, such Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor any Issuing Lender, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Lender; provided that neither of the foregoing sentences
shall be construed to excuse such Issuing Lender from liability to a Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by such Borrower that are caused by such Issuing
Lender’s gross negligence, willful misconduct or failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Lender (as finally determined by a court of competent jurisdiction),
such Issuing Lender shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Lender may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(g) Disbursement Procedures. The applicable Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Lender shall promptly
notify the Administrative Agent and the relevant Borrower by telephone
(confirmed by telecopy promptly thereafter) of such demand for payment and
whether such Issuing Lender has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the relevant Borrower of its obligation to reimburse such Issuing Lender
and the Domestic Revolving Lenders with respect to any such LC Disbursement.

 

(h) Interim Interest. If an Issuing Lender shall make any LC Disbursement, then,
unless the relevant Borrower shall reimburse such LC Disbursement in full on the
date such LC

 

36



--------------------------------------------------------------------------------

Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that such Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to ABR Domestic Revolving Loans; provided that, if such
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.14(c) shall apply; provided further that, in
the case of an LC Disbursement made under an Alternative Currency Letter of
Credit, the amount of interest due with respect thereto shall (i) in the case of
any LC Disbursement that is reimbursed on or before the Business Day immediately
succeeding such LC Disbursement, (A) be payable in the applicable Alternative
Currency and (B) if not reimbursed on the date of such LC Disbursement, bear
interest at a rate equal to the rate reasonably determined by the applicable
Issuing Lender to be the cost to such Issuing Lender of funding such LC
Disbursement plus the Applicable Margin applicable to Eurocurrency Revolving
Loans at such time and (ii) in the case of any LC Disbursement that is
reimbursed after the Business Day immediately succeeding such LC Disbursement
(A) be payable in Dollars, (B) accrue on the Dollar Equivalent, calculated using
the Exchange Rates on the date such LC Disbursement was made, of such LC
Disbursement and (C) bear interest at the rate per annum then applicable to ABR
Revolving Loans, subject to Section 2.14(c). Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Lender, except that
interest accrued on and after the date of payment by any Domestic Revolving
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing
Lender shall be for the account of such Lender to the extent of such payment.

 

(i) Replacement of any Issuing Lender. Any Issuing Lender may be replaced at any
time by written agreement among the Parent Borrower, the Administrative Agent,
the replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders of any such replacement of such Issuing Lender.
At the time any such replacement shall become effective, the Parent Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Lender
pursuant to Section 2.13(b). From and after the effective date of any such
replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of such Issuing Lender under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that a Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Domestic Revolving Lenders with LC Exposure representing
at least 51% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, such Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Domestic Revolving Lenders, an amount in Dollars and in cash
equal to the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that (i) the portions of such amount attributable to undrawn
Alternative Currency Letters of Credit or LC Disbursements in an Alternative
Currency that the Borrowers are not late in reimbursing shall be deposited in
the applicable Alternative Currencies in the actual amounts of such undrawn
Letters of Credit and LC Disbursements and (ii) the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any Borrower
described in paragraph (h) or (i) of Article VII. For the purposes of this
paragraph, the Alternative Currency LC Exposure shall be calculated using the
Exchange Rates on the date notice demanding cash collateralization is delivered
to a Borrower. Each Borrower also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11(d). Each such deposit
pursuant to this

 

37



--------------------------------------------------------------------------------

paragraph or pursuant to Section 2.11(d) shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of each
Borrower under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the relevant Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Lender
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the relevant Borrower for the LC Exposure at such time or, if the maturity of
the Loans has been accelerated (but subject to the consent of Domestic Revolving
Lenders with LC Exposure representing at least 51% of the total LC Exposure), be
applied to satisfy other obligations of such Borrower under this Agreement. If a
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to such Borrower within three Business
Days after all Events of Default have been cured or waived. If a Borrower is
required to provide an amount of cash collateral hereunder pursuant to Section
2.11(d), such amount (to the extent not applied as aforesaid) shall be returned
to such Borrower as and to the extent that, after giving effect to such return,
such Borrower would remain in compliance with Section 2.11(d), and no Event of
Default shall have occurred and be continuing.

 

(k) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Article VII, all amounts (i) that a Borrower is at the
time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Alternative
Currency Letter of Credit (other than amounts in respect of which such Borrower
has deposited cash collateral pursuant to Section 2.5(j), if such cash
collateral was deposited in the applicable Alternative Currency to the extent so
deposited or applied), (ii) that the Domestic Revolving Lenders are at the time
or thereafter become required to pay to the Administrative Agent and the
Administrative Agent is at the time or thereafter becomes required to distribute
to the applicable Issuing Lender pursuant to paragraph (e) of this Section in
respect of unreimbursed LC Disbursements made under any Alternative Currency
Letter of Credit and (iii) of each Domestic Revolving Lender’s participation in
any Alternative Currency Letter of Credit under which an LC Disbursement has
been made shall, automatically and with no further action required, be converted
into the Dollar Equivalent, calculated using the Exchange Rates on such date (or
in the case of any LC Disbursement made after such date, on the date such LC
Disbursement is made), of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, the applicable Issuing
Lender or any Lender in respect of the Obligations described in this paragraph
shall accrue and be payable in Dollars at the rates otherwise applicable
hereunder.

 

(l) Additional Issuing Lenders. The Parent Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Domestic Revolving Lender, designate one
or more additional Domestic Revolving Lenders to act as an issuing lender under
the terms of this Agreement, provided that the total number of Domestic
Revolving Lenders so designated at any time plus the total number of Issuing
Lenders pursuant to clause (c) of the definition of the term “Issuing Lenders”
at such time shall not exceed five. Any Domestic Revolving Lender designated as
Issuing Lender pursuant to this paragraph (1) shall be deemed to be an “Issuing
Lender” for the purposes of this Agreement (in addition to being a Domestic
Revolving Lender) with respect to Letters of Credit issued by such Domestic
Revolving Lender.

 

(m) Reporting. Each Issuing Lender will report in writing to the Administrative
Agent (i) on the first Business Day of each week, the aggregate face amount of
Letters of Credit issued by it and outstanding as of the last Business Day of
the preceding week, (ii) on or prior to each Business Day

 

38



--------------------------------------------------------------------------------

on which such Issuing Lender expects to issue, amend, renew or extend any Letter
of Credit, the date of such issuance or amendment, and the aggregate face amount
of Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such Issuing Lender shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such
Issuing Lender makes any LC Disbursement, the date of such LC Disbursement and
the amount of such LC Disbursement and (iv) on any Business Day on which any
Borrower fails to reimburse an LC Disbursement required to be reimbursed to such
Issuing Lender on such day, the date of such failure, the relevant Borrower and
amount of such LC Disbursement.

 

SECTION 2.6. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders, in immediately available funds, not later than
12:00 noon, New York City time, in the case of fundings to an account in New
York City, or 12:00 noon, local time, in the case of fundings to an account in
another jurisdiction; provided that Swingline Loans shall be made as provided in
Section 2.4. The Administrative Agent will make such Loans available to the
relevant Borrower by promptly crediting the amounts so received, in like funds,
to an account designated by such Borrower in the applicable Borrowing Request,
which account must be in the name of such Borrower and, as applicable, in London
or in the financial center of the country of the currency of the Loan; provided
that ABR Domestic Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.5(e) shall be remitted by the
Administrative Agent to the applicable Issuing Lender. Unless otherwise agreed
by the Administrative Agent, the Tranche B Incremental Term Loans made or
converted on the Amendment/Restatement Effective Date shall initially be ABR
Loans.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount in the required currency. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon in such currency, for each day from and including
the date such amount is made available to such Borrower to but excluding the
date of payment to the Administrative Agent, at (i) in the case of such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds in
the relevant currency (which determination shall be conclusive absent manifest
error) or (ii) in the case of a Borrower, the interest rate applicable to such
Borrowing. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.7. Interest Elections. (a) Each Revolving Borrowing and Term Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, a Borrower may elect
to convert such Borrowing to a different Type or to continue such Borrowing and,
in the case of a Eurocurrency Borrowing, may elect Interest Periods therefor,
all as provided in this Section. A Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. Notwithstanding the foregoing, a Borrower may
not (i) elect to convert the currency in which any Loans are denominated, (ii)
elect to convert Qualified Global Currency Loans from

 

39



--------------------------------------------------------------------------------

Eurocurrency Loans to ABR Loans, (iii) elect an Interest Period for Eurocurrency
Loans that does not comply with Section 2.2(d), (iv) elect to convert any ABR
Loans to Eurocurrency Loans that would result in the number of Eurocurrency
Borrowings exceeding the maximum number of Eurocurrency Borrowings permitted
under Section 2.2(c), (v) elect an Interest Period for Eurocurrency Loans unless
the aggregate outstanding principal amount of Eurocurrency Loans (including any
Eurocurrency Loans made to such Borrower in the same currency on the date that
such Interest Period is to begin) to which such Interest Period will apply
complies with the requirements as to minimum principal amount set forth in
Section 2.2(c) or (vi) elect to convert or continue any Swingline Borrowings.

 

(b) To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.3 if such Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by delivery to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the relevant Borrower.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2 and paragraph (a) of this
Section: (i) the Borrowing to which such Interest Election Request applies; (ii)
the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; (iii) whether the resulting Borrowing is
to be an ABR Borrowing or a Eurocurrency Borrowing; and (iv) if the resulting
Borrowing is a Eurocurrency Borrowing, the Interest Period to be applicable
thereto after giving effect to such election. If any such Interest Election
Request requests a Eurocurrency Borrowing but does not specify an Interest
Period, then the relevant Borrower shall be deemed to have selected an Interest
Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing denominated in Dollars prior to the end
of the Interest Period applicable thereto, then, unless such Borrowing is repaid
as provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. If the relevant Borrower fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Borrowing
denominated in a Qualified Global Currency prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall automatically
continue as a Eurocurrency Loan having an Interest Period of one month.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Parent Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing denominated in Dollars may be
converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) no
Borrowing denominated in a Qualified Global Currency having an Interest Period
in excess of one month may be made or continued.

 

SECTION 2.8. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Tranche B Incremental Commitments shall terminate at 5:00
p.m., New York City time, on the Amendment/Restatement Effective Date, (ii) the
Domestic Revolving Commitments shall terminate on the Domestic Revolving
Maturity Date and (iii) the Global Revolving Commitments shall terminate on the
Global Revolving Maturity Date.

 

40



--------------------------------------------------------------------------------

(b) The Parent Borrower may at any time terminate, or from time to time reduce,
the Commitments of any Class; provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $10,000,000 and (ii) the Parent Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.11,
(i) the Total Domestic Exposure would exceed the total Domestic Revolving
Commitments or (ii) the Total Global Exposure would exceed the total Global
Revolving Commitments.

 

(c) The Parent Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section, at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Parent Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Revolving Commitments delivered by the Parent Borrower may
state that such notice is conditioned upon the effectiveness or closing of other
credit facilities, debt financings or Dispositions, in which case such notice
may be revoked by the Parent Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

 

SECTION 2.9. Evidence of Debt. (a) Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of each
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

 

(b) The Administrative Agent, on behalf of the Borrowers, shall maintain the
Register pursuant to Section 9.4(c) and a subaccount for each Lender in which it
shall record (i) the amount of each Loan made hereunder (whether or not
evidenced by a promissory note), the Class and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal and/or interest due
and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(c) The entries made in the accounts maintained pursuant to paragraph (a) or (b)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(d) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, each applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
and its registered assigns and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.4) be
represented by one or more promissory notes in such form payable to such payee
and its registered assigns.

 

SECTION 2.10. Repayment of Loans. (a) The Parent Borrower shall repay Tranche A
Term Borrowings on each date set forth below in the aggregate principal amount
set forth opposite such date:

 

41



--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

September 30, 2003

   $ 5,625,000

December 31, 2003

   $ 5,625,000

March 31, 2004

   $ 5,625,000

June 30, 2004

   $ 5,625,000

September 30, 2004

   $ 5,625,000

December 31, 2004

   $ 5,625,000

March 31, 2005

   $ 8,437,500

June 30, 2005

   $ 8,437,500

September 30, 2005

   $ 8,437,500

December 31, 2005

   $ 8,437,500

March 31, 2006

   $ 11,250,000

June 30, 2006

   $ 11,250,000

September 30, 2006

   $ 11,250,000

December 31, 2006

   $ 11,250,000

March 31, 2007

   $ 12,656,250

June 30, 2007

   $ 12,656,250

September 30, 2007

   $ 12,656,250

December 31, 2007

   $ 12,656,250

March 31, 2008

   $ 56,250,000

 

(b) The Parent Borrower shall repay Tranche B Term Borrowings on each date set
forth below in the aggregate principal amount set forth opposite such date:

 

Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

March 31, 2004

   $ 2,769,035.53

June 30, 2004

   $ 2,769,035.53

September 30, 2004

   $ 2,769,035.53

December 31, 2004

   $ 2,769,035.53

March 31, 2005

   $ 2,769,035.53

June 30, 2005

   $ 2,769,035.53

September 30, 2005

   $ 2,769,035.53

December 31, 2005

   $ 2,769,035.53

March 31, 2006

   $ 2,769,035.53

June 30, 2006

   $ 2,769,035.53

September 30, 2006

   $ 2,769,035.53

December 31, 2006

   $ 2,769,035.53

March 31, 2007

   $ 2,769,035.53

June 30, 2007

   $ 2,769,035.53

September 30, 2007

   $ 2,769,035.53

December 31, 2007

   $ 2,769,035.53

March 31, 2008

   $ 2,769,035.53

June 30, 2008

   $ 2,769,035.53

September 30, 2008

   $ 2,769,035.53

December 31, 2008

   $ 259,597,081.22

March 31, 2009

   $ 259,597,081.22

June 30, 2009

   $ 259,597,081.22

September 30, 2009

   $ 259,597,081.22

 

42



--------------------------------------------------------------------------------

(c) The Parent Borrower shall repay (i) the then unpaid principal amount of the
Domestic Revolving Loans on the Domestic Revolving Maturity Date and (ii) the
then unpaid principal amount of each Swingline Loan on the earlier of the
Domestic Revolving Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swingline Loan is made; provided that on each date that
a Domestic Revolving Borrowing is made, the Parent Borrower shall repay all
Swingline Loans then outstanding.

 

(d) Each Borrower shall repay the then unpaid principal amount of the Global
Revolving Loans on the Global Revolving Maturity Date.

 

SECTION 2.11. Prepayment of Loans. (a) Each Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section, provided that Canadian B/As may not be
optionally prepaid.

 

(b) If on any date any Net Proceeds are received by or on behalf of the Parent
Borrower or any Subsidiary in respect of any Prepayment Event, the Parent
Borrower shall, within ten Business Days after such Net Proceeds are received,
prepay Term Borrowings in an amount equal to the aggregate amount of such Net
Proceeds; provided that, in the case of any event described in clause (a) or (b)
of the definition of the term Prepayment Event, if the Parent Borrower shall
deliver to the Administrative Agent a certificate of a Financial Officer to the
effect that the Parent Borrower and the Subsidiaries intend to apply the Net
Proceeds from such event (“Reinvestment Net Proceeds”), within 360 days after
receipt of such Net Proceeds, to make Permitted Acquisitions or Investments
permitted by Section 6.5 or acquire real property, equipment or other assets to
be used in the business of the Parent Borrower and the Subsidiaries, and
certifying that no Default or Event of Default has occurred and is continuing,
then no prepayment shall be required pursuant to this paragraph in respect of
such event except to the extent of any Net Proceeds therefrom that have not been
so applied by the end of such 360-day period, at which time a prepayment shall
be required in an amount equal to the Net Proceeds that have not been so
applied. Notwithstanding the foregoing, from and after the date during any
fiscal year of the Parent Borrower on which the aggregate gross proceeds
(inclusive of amounts of the type described in the first parenthetical of
Section 6.6(d)) from Dispositions pursuant to Sections 6.6(d) and (e) received
during such fiscal year (or in the case of the fiscal year ending December 31,
2003, during the period commencing on the Amendment/Restatement Effective Date
and ending on December 31, 2003) exceed 10% of Total Consolidated Assets, the
Net Proceeds from each subsequent Prepayment Event occurring during such fiscal
year or period resulting from Dispositions pursuant to Sections 6.6(d) and (e)
(and a ratable amount of Net Proceeds from any Prepayment Event that first
causes the aforementioned 10% threshold to be exceeded, which ratable amount
shall be determined by reference to a fraction, the numerator of which shall be
the portion of the gross proceeds from such Prepayment Event representing the
excess above such 10% threshold and the denominator of which shall be the
aggregate gross proceeds from such Prepayment Event) may not be treated as
Reinvestment Net Proceeds.

 

(c) Notwithstanding anything to the contrary in this Agreement, with respect to
the amount of any mandatory prepayment described in Section 2.11 that is
allocated to Tranche B Borrowings (such amount, the “Tranche B Prepayment
Amount”), at any time when Tranche A Borrowings remain outstanding, the Parent
Borrower will, in lieu of applying such amount to the prepayment of Tranche B
Borrowings on the date of the relevant Prepayment Event, give the Administrative
Agent telephonic notice (promptly confirmed in writing) requesting that the
Administrative Agent prepare and provide to each Tranche B Lender a notice
(each, a “Prepayment Option Notice”) as described below. As promptly as
practicable after receiving such notice from the

 

43



--------------------------------------------------------------------------------

Parent Borrower, the Administrative Agent will send to each Tranche B Lender a
Prepayment Option Notice, which shall be in the form of Exhibit H, and shall
include an offer by the Parent Borrower to prepay on the date that is ten
Business Days after the date of the relevant Prepayment Event, the relevant Term
Loans of such Lender by an amount equal to the portion of the Prepayment Amount
indicated in such Lender’s Prepayment Option Notice as being applicable to such
Lender’s Tranche B Term Loans. Each Tranche B Lender shall return a completed
Prepayment Option Notice to the Administrative Agent no later than three
Business Days prior to the mandatory prepayment date specified in the applicable
Prepayment Option Notice (each a “Mandatory Prepayment Date”), with the failure
to so return such notice being deemed to constitute an acceptance of the
relevant prepayment. On the Mandatory Prepayment Date, (i) the Parent Borrower
shall pay to the relevant Tranche B Lenders the aggregate amount necessary to
prepay that portion of the outstanding relevant Term Loans in respect of which
such Lenders have accepted, or have been deemed to have accepted, prepayment as
described above and (ii) the Parent Borrower shall pay to the Tranche A Lenders
an amount equal to the portion of the Tranche B Prepayment Amount not accepted
by the Tranche B Lenders, and such amount shall be applied to the prepayment of
the Tranche A Borrowings.

 

(d) If on any Determination Date relating to the Global Revolving Facility, the
Total Global Exposure exceeds 105% of the total Global Revolving Commitments,
the Parent Borrower shall, without notice or demand, within three Business Days
after such Determination Date, prepay (or cause the relevant Foreign Subsidiary
Borrower to prepay) Revolving Borrowings in an aggregate amount such that, after
giving effect thereto, (i) the Total Global Exposure does not exceed the total
Global Revolving Commitments and (ii) the aggregate outstanding principal amount
of all Canadian Dollar Loans does not exceed the total Canadian Commitments. If
on any Determination Date relating to the Domestic Revolving Facility, the Total
Domestic Exposure exceeds 105% of the total Domestic Revolving Commitments, the
Parent Borrower shall, without notice or demand, within three Business Days
after such Determination Date, prepay Revolving Borrowings or Swingline
Borrowings (or, if no such Borrowings are outstanding, deposit cash collateral
in an account with the Administrative Agent pursuant to Section 2.5(j)) in an
aggregate amount such that, after giving effect thereto, the Total Domestic
Exposure does not exceed the total Domestic Revolving Commitments.

 

(e) A Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy promptly thereafter) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City
time (or 11:00 a.m., London time, as applicable), three Business Days before the
date of prepayment, (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:00 a.m., New York City time, one Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that, if a notice of optional prepayment is given in
connection with a conditional notice of termination of the Revolving Commitments
as contemplated by Section 2.8, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.8. Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans), the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.2, except as necessary to apply fully the required
amount of a mandatory prepayment.

 

SECTION 2.12. Certain Payment Application Matters. (a) Each repayment or
prepayment of a Borrowing shall be applied ratably to the Loans included in the
repaid Borrowing. It is understood that, in the case of Global Revolving Loans,
the relevant Borrower may select the particular currency of Loans to be prepaid,
and such prepayment shall then be applied ratably to such Loans. Repayments and
prepayments of Term Borrowings shall be accompanied by accrued interest on the
amount repaid.

 

44



--------------------------------------------------------------------------------

(b) Any mandatory prepayment of Term Borrowings shall, subject to Section
2.11(c), be allocated pro rata among the Tranche A Term Borrowings and Tranche B
Term Borrowings based on the aggregate principal amount of outstanding
Borrowings of each such Class. Any optional prepayment of Term Borrowings shall
be allocated as directed by the Parent Borrower to the Tranche A Term Borrowings
and/or Tranche B Term Borrowings.

 

(c) Each optional prepayment shall be applied to the installments thereof, first
to any remaining scheduled installments due prior to the first anniversary of
the date of such prepayment (applied pro rata to such remaining installments)
and, second, to the remaining scheduled installments due on or after the first
anniversary of the date of such prepayment (applied pro rata to such remaining
installments). Each mandatory prepayment allocated to the Tranche A Term
Borrowings or the Tranche B Term Borrowings shall, subject to Section 2.11(c),
be applied pro rata to the remaining installments thereof.

 

SECTION 2.13. Fees. (a) The Parent Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at the Applicable Rate on the average daily unused amount of each
Revolving Commitment of such Lender during the period from and including
December 27, 2002 to but excluding the date on which such Revolving Commitment
terminates. Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof. Commitment fees shall be computed on the basis of a year
of 365 days (or 366 days in a leap year) and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing commitment fees in respect of the Revolving Commitments,
(i) the Domestic Revolving Commitment of a Lender shall be deemed to be used to
the extent of the outstanding Domestic Revolving Loans and LC Exposure of such
Lender (and the Swingline Exposure of such Lender shall be disregarded for such
purpose) and (ii) the Global Revolving Commitment of a Lender shall be deemed to
be used to the extent of the outstanding Global Revolving Loans of such Lender.

 

(b) Each Borrower agrees to pay (i) to the Administrative Agent for the account
of each Domestic Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate as interest on Eurocurrency Revolving Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Domestic Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the applicable Issuing Lender a
fronting fee, which shall accrue at the rate of 0.20% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Domestic Revolving Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Lender’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Domestic Revolving Commitments
terminate and any such fees accruing after the date on which the Domestic
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the applicable Issuing Lender pursuant to this paragraph shall be
payable within 10 days after demand. All participation

 

45



--------------------------------------------------------------------------------

fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). For the purposes of calculating the average daily
amount of the LC Exposure for any period under this Section 2.13(b), the average
daily amount of the Alternative Currency LC Exposure for such period shall be
calculated by multiplying (x) the average daily balance of each Alternative
Currency Letter of Credit (expressed in the currency in which such Alternative
Currency Letter of Credit is denominated) by (y) the Exchange Rate for each such
Alternative Currency in effect on the last Business Day of such period or by
such other reasonable method that the Administrative Agent deems appropriate.

 

(c) Each Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between such Borrower and the Administrative Agent.

 

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing
Lender, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.

 

SECTION 2.14. Interest. (a) ABR Loans shall bear interest at the Alternate Base
Rate plus the Applicable Rate.

 

(b) Eurocurrency Loans shall bear interest at the Adjusted LIBO Rate for the
applicable Interest Period plus the Applicable Rate.

 

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section
(or, in the case of amounts denominated in a Qualified Foreign Global Currency
the rate that would apply to Loans in such currency pursuant to clause (i)
above), in each case, with respect to clauses (i) and (ii) above, from the date
of such non-payment until such amount is paid in full (as well after as before
judgment).

 

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Domestic Revolving Availability Period or
Global Revolving Availability Period, as applicable), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate, and interest in respect
of sterling-denominated Loans, shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate or Adjusted LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

46



--------------------------------------------------------------------------------

SECTION 2.15. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period;

 

(b) the Administrative Agent is advised by the Majority Facility Lenders under
the relevant Facility that the Adjusted LIBO Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (or Lender) of making
or maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period; or

 

(c) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that deposits in the principal amounts of the Loans
comprising such Borrowing and in the currency in which such Loans are to be
denominated are not generally available in the relevant market;

 

then the Administrative Agent shall give notice thereof to the Parent Borrower
and the relevant Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Parent Borrower and
the relevant Lenders that the circumstances giving rise to such notice no longer
exist, then, in the case of the relevant Facility, any request by a Borrower for
a Eurocurrency Borrowing of the affected Type or in the affected currency, or a
conversion to or continuation of a Eurocurrency Borrowing of the affected Type
or in the affected currency, pursuant to Section 2.3 or 2.7, shall be deemed
rescinded; provided that if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

 

SECTION 2.16. Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

 

(ii) impose on any Lender or Issuing Lender or the London (or other relevant)
interbank market any other condition affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the net cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or
Issuing Lender hereunder (whether of principal, interest or otherwise), then
each relevant Borrower will pay to such Lender or Issuing Lender such additional
amount or amounts as will compensate such Lender or Issuing Lender, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b) If any Lender or Issuing Lender determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Lender’s capital or on the capital of such Lender’s
or Issuing Lender’s holding company, if any,

 

47



--------------------------------------------------------------------------------

as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Lender, to a level below that which such Lender or Issuing Lender or
such Lender’s or Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or Issuing Lender’s
policies and the policies of such Lender’s or Issuing Lender’s holding company
with respect to capital adequacy), then from time to time the relevant Borrower
will pay to such Lender or Issuing Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Lender or such
Lender’s or Issuing Lender’s holding company for any such reduction suffered.

 

(c) A certificate of a Lender or Issuing Lender setting forth in reasonable
detail the computation of the amount or amounts necessary to compensate such
Lender or Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
relevant Borrower and shall be conclusive absent manifest error. Such Borrower
shall pay such Lender or Issuing Lender the amount shown as due on any such
certificate within 10 days after receipt thereof. All amounts payable by any
Borrower pursuant to paragraph (a) or (b) of this Section shall be deemed to
constitute interest expense in respect of the Loans.

 

(d) Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided that no
Borrower shall be required to compensate a Lender or an Issuing Lender pursuant
to this Section for any increased costs or reductions incurred more than 270
days prior to the date that such Lender or Issuing Lender, as the case may be,
notifies such Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

SECTION 2.17. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period (or, in the case of Canadian B/As, the Canadian Contract Period)
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Revolving Loan or Term Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(e) and is revoked in accordance therewith), or (d) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period (or, in the
case of Canadian B/As, the Canadian Contract Period) applicable thereto as a
result of a request by the Parent Borrower pursuant to Section 2.20, then, in
any such event, the relevant Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event. In the case of a Eurocurrency Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period (or, in the case of Canadian B/As, the Canadian
Contract Period) therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period or Canadian
Contract Period, as applicable, for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in the relevant currency of a comparable amount and period from
other banks in the relevant market. A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the relevant Borrower and shall be conclusive
absent manifest error, and shall be so delivered as promptly as reasonably
practicable after such Lender obtains actual knowledge of such amount. Such
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

48



--------------------------------------------------------------------------------

SECTION 2.18. Taxes (a) Any and all payments by or on account of any obligation
of the Parent Borrower hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any Indemnified Taxes; provided that
if a Borrower shall be required to deduct any Indemnified Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or the relevant Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and (iii)
such Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b) In addition, each Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law and indemnify the
Lender from and against any Other Taxes and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto.

 

(c) Each Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Administrative Agent or such Lender on or with
respect to any payment by or on account of any obligation of a Borrower
hereunder or under any other Loan Document (including Indemnified Taxes imposed
or asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to a Borrower by a Lender, or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error, and shall be so delivered as promptly as
reasonably practicable after such Lender or the Administrative Agent, as the
case may be, obtains actual knowledge of such amount.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Each Lender that is not a United States person within the meaning of Section
7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the Parent
Borrower and the Administrative Agent, on or before the date on which it becomes
a party to this Agreement either:

 

  (A) two duly completed and signed original copies of either Internal Revenue
Service Form W-8BEN or Internal Revenue Service Form W-8ECI (relating to such
Non-U.S. Lender and entitling it to a complete exemption from or reduction of
withholding of United States federal income taxes on all amounts to be received
by such Non-U.S. Lender pursuant to this Agreement and the other credit
documents), or successor and related applicable forms, as the case may be
(including, where applicable any such forms required to be provided to certify
to such exemption on behalf of such Non-U.S. Lender’s beneficial owners).

 

  (B)

in the case of a Non-U.S. Lender that is not a “Bank” within the meaning of
Section 881(c)(3)(A) of the Code and that does not comply with the requirements

 

49



--------------------------------------------------------------------------------

 

of clause (A) hereof, (x) a statement in the form of Exhibit F (and any similar
statements required to certify to the exemption of its beneficial owners) or
such other form of statement as shall be reasonably requested by the Parent
Borrower from time to time to the effect that such Non-U.S. Lender (and, where
applicable, its beneficial owners) is eligible for a complete exemption from
withholding of United States federal income taxes under Code Section 871(h) or
881(c), and (y) two duly completed and signed original copies of Internal
Revenue Service Form W-8BEN or successor and related applicable forms
(including, where applicable, copies of such forms with respect to such entity’s
beneficial owners).

 

Further, each Non-U.S. Lender agrees (i) to deliver to the Parent Borrower and
the Administrative Agent, and if applicable, the assigning Lender two further
duly completed and signed original copies of such Forms W-8BEN or W-8ECI, as the
case may be (and, where applicable, any such forms on behalf of its beneficial
owners) or successor and related applicable forms, on or before the date that
any such form expires or becomes obsolete and promptly after the occurrence of
any event requiring a change from the most recent form(s) previously delivered
by it to the Parent Borrower in accordance with applicable U.S. laws and
regulations, (ii) in the case of a Non-U.S. Lender that delivers a statement in
the form of Exhibit F (or such other form of statement as shall have been
requested by the Parent Borrower), to deliver to the Parent Borrower and the
Administrative Agent, and if applicable, the assigning Lender, such statement
(and where applicable, any such statements from its beneficial owners) on the
two year anniversary of the date on which such Non-U.S. Lender became a party to
this Agreement and to deliver promptly to the Parent Borrower and the
Administrative Agent, such additional statements and forms as shall be
reasonably requested by the Parent Borrower from time to time, and (iii) to
notify promptly the Parent Borrower and the Administrative Agent if it (or, as
applicable, its beneficial owners) is no longer able to deliver, or if it is
required to withdraw or cancel, any form of statement previously delivered by it
pursuant to this Section 2.18(e). Notwithstanding anything herein to the
contrary, (x) no Non-U.S. Lender shall be required to provide any forms,
certification or documentation which it is not legally entitled or able to
deliver and (y) no Canadian Lender shall be required to provide any Internal
Revenue Service forms pursuant to this Section 2.18(e).

 

(f) Each Lender which is not a Non-U.S. Lender shall deliver to Parent Borrower
and the Administrative Agent (and if applicable the assigning or participating
Lender) two copies of a statement which shall contain the address of such
Lender’s office or place of business in the United States, which shall be signed
by an authorized officer of such Lender, together with two duly completed copies
of Internal Revenue Service Form W-9 (or applicable successor form) unless it
establishes to the satisfaction of the Parent Borrower that it is otherwise
eligible for an exemption from backup withholding tax or other applicable
withholding tax. Each such Lender shall deliver to the Parent Borrower and
Administrative Agent two further duly completed and signed forms and statements
(or successor form) at or before the time any such form or statement becomes
obsolete.

 

(g) Each Non-U.S. Lender agrees to indemnify and hold harmless each Borrower
from and against any Taxes imposed by or on behalf of the United States or any
taxing jurisdiction thereof, penalties, additions to tax, fines, interest or
other liabilities, costs or losses (including, without limitation, reasonable
attorney’s fees and expenses) incurred or payable by such Borrower as a result
of the failure of such Borrower to comply with its obligations to deduct or
withhold any Taxes imposed by or on behalf of the United States or any taxing
jurisdiction thereof (including penalties, additions to tax, fines or interest
on such Taxes) from any payments made pursuant to this Agreement to such
Non-U.S.

 

50



--------------------------------------------------------------------------------

Lender or the Administrative Agent which failure resulted from (i) such
Borrower’s reliance on Exhibit F pursuant to Section 2.18(e) or (ii) such Lender
being a “conduit entity” within the meaning of Treasury Reg. Section 1.881-3 or
any successor provision thereto; and, provided additionally, that, without
limitation, no amounts shall be due and owing to such Lender pursuant to Section
2.18 if either provisions (i) or (ii) are applicable.

 

(h) If the Administrative Agent or any Lender receives a refund in respect of
Indemnified Taxes or Other Taxes paid by a Borrower, which in the reasonable
good faith judgment of such Lender is allocable to such payment, it shall
promptly pay such refund, together with any other amounts paid by such Borrower
in connection with such refunded Indemnified Taxes or Other Taxes, to such
Borrower, net of all out-of-pocket expenses of such Lender incurred in obtaining
such refund, provided, however, that each Borrower agrees to promptly return
such refund to the Administrative Agent or the applicable Lender as the case may
be, if it receives notice from the Administrative Agent or applicable Lender
that such Administrative Agent or Lender is required to repay such refund.

 

SECTION 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.16,
2.17 or 2.18, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, local time), on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at its Administrative
Office, except as otherwise expressly provided herein. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. Except as otherwise specified in this
Agreement, each such payment (other than principal of and interest on Qualified
Global Currency Loans and LC Disbursements denominated in an Alternative
Currency, which shall be made in the applicable Qualified Global Currency or,
except as otherwise specified in Section 2.5(e), Alternative Currency, as the
case may be) shall be made in Dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments

 

51



--------------------------------------------------------------------------------

shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans, Term
Loans and participations in LC Disbursements and Swingline Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Parent Borrower or any Subsidiary or Affiliate thereof (as to
which the provisions of this paragraph shall apply). Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders (or any of them) hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the relevant Lenders the amount due. In such
event, if such Borrower has not in fact made such payment, then each relevant
Lender severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent to
represent its cost of overnight or short-term funds in the relevant currency
(which determination shall be conclusive absent manifest error).

 

(e) If any Lender shall fail to make any payment required to be made by it to
the Administrative Agent, the Swingline Lender or any Issuing Lender, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

SECTION 2.20. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.16, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.16 or 2.18, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b) If any Lender requests compensation under Section 2.16, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, or if any
Lender defaults in its obligation to fund Loans hereunder, then such Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.4), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a

 

52



--------------------------------------------------------------------------------

Lender accepts such assignment); provided that (i) such Borrower or the Parent
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld and (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or such Borrower (in the case of all other amounts). A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling a Borrower to require such assignment and delegation cease to apply.

 

SECTION 2.21. Change in Law. Notwithstanding any other provision of this
Agreement, if, after the date hereof, (a) any Change in Law shall make it
unlawful for any Issuing Lender to issue Letters of Credit denominated in an
Alternative Currency, or any Global Revolving Lender to make Global Revolving
Loans denominated in a Qualified Global Currency, or any Canadian Lender to
accept Canadian B/As, or (b) there shall have occurred any change in national or
international financial, political or economic conditions (including the
imposition of or any change in exchange controls) or currency exchange rates
that would make it impracticable for any Issuing Lender to issue Letters of
Credit denominated in such Alternative Currency for the account of a Borrower,
or any Global Revolving Lender to make Global Revolving Loans denominated in a
Qualified Global Currency, or any Canadian Lender to accept Canadian B/As, then
by prompt written notice thereof to the Parent Borrower and to the
Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), (i) such Issuing Lender may declare that Letters
of Credit will not thereafter be issued by it in the affected Alternative
Currency or Alternative Currencies, whereupon the affected Alternative Currency
or Alternative Currencies shall be deemed (for the duration of such declaration)
not to constitute an Alternative Currency for purposes of the issuance of
Letters of Credit by such Issuing Lender, (ii) such Global Revolving Lender may
declare that Global Revolving Loans will not thereafter be made by it in the
affected Qualified Global Currency or Qualified Global Currencies, whereupon the
affected Qualified Global Currency or Qualified Global Currencies shall be
deemed (for the duration of such declaration) not to constitute a Qualified
Global Currency for purposes of the making of Global Revolving Loans by such
Global Revolving Lender and (iii) the commitment of such Canadian Lender
hereunder to accept Canadian B/As and continue Canadian B/As as such shall
forthwith be cancelled (for the duration of such declaration) and such Lender’s
Canadian B/As, if any, shall (on the respective last days of the then current
Canadian Contract Periods or within such earlier period as required by law) be
converted automatically to Eurocurrency Borrowings having an Interest Period of
one month.

 

SECTION 2.22. Foreign Subsidiary Borrowers. Subject to the consent of the
Administrative Agent, the Parent Borrower may designate any Foreign Subsidiary
of the Parent Borrower as a Foreign Subsidiary Borrower by delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary, the Parent Borrower and the Administrative Agent and upon such
delivery such Subsidiary shall for all purposes of this Agreement be a Foreign
Subsidiary Borrower and a party to this Agreement until the Parent Borrower
shall have executed and delivered to the Administrative Agent a Borrowing
Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Foreign Subsidiary Borrower and a party to this
Agreement. Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become effective as to any Foreign Subsidiary Borrower at a
time when any principal of or interest on any Loan to such Foreign Subsidiary
Borrower shall be outstanding hereunder, provided that such Borrowing Subsidiary
Termination shall be effective to terminate such Foreign Subsidiary Borrower’s
right to make further borrowings under this Agreement.

 

SECTION 2.23. Canadian Tranche A Term Loans. Notwithstanding anything to the
contrary in this Agreement, Tranche A Term Loans may be replaced with Loans
(“Canadian Tranche A Term Loans”) made in Dollars to a Foreign Subsidiary
Borrower organized under the laws of Canada or any

 

53



--------------------------------------------------------------------------------

province thereof, subject to the prior written consent of the Administrative
Agent and the Lenders making the Canadian Tranche A Term Loans. Canadian Tranche
A Term Loans shall replace, on the date such Loans are made, and on a
dollar-for-dollar basis, existing Tranche A Term Loans of the Lenders making the
Canadian Tranche A Term Loans. Canadian Tranche A Term Loans shall have
substantially the same terms and conditions as the Tranche A Term Loans borrowed
by the Parent Borrower (“US Tranche A Term Loans”), except as otherwise provided
in this paragraph. It is understood that (a) all references to “Tranche A Term
Loans” and “Term Loans” (and related terms) shall be deemed to include Canadian
Tranche A Term Loans, (b) the interest rate applicable to Canadian Tranche A
Term Loans shall be either the prime rate for Dollar loans quoted by the Lender
referred to in clause (d) below or the Adjusted LIBO Rate, in each case plus the
Applicable Rate in respect of US Tranche A Term Loans that are ABR Loans or
Eurocurrency Loans, respectively, (c) all payments of the Tranche A Term Loans,
whether made pursuant to Section 2.10, Section 2.11 or otherwise, shall be
applied pro rata to the US Tranche A Term Loans and the Canadian Tranche A Term
Loans and (d) matters concerning the Canadian Tranche A Term Loans will be
administered by a Lender to be determined at the time such Loans are made. To
the extent necessary to effectuate the foregoing, this Agreement and the other
Loan Documents may be amended pursuant to the aforementioned written consent
without requirement for the consent of any other Lender.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Parent Borrower represents and warrants to the Administrative Agent and the
Lenders that:

 

SECTION 3.1. Organization; Powers. Each of the Parent Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to carry on its business as now conducted in all material respects
and (c) except where the failure to do so, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

SECTION 3.2. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder action.
This Agreement has been duly executed and delivered by each Borrower and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Borrower or such Loan Party (as the case
may be), enforceable against such Borrower or such other Loan Party, as the case
may be, in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

SECTION 3.3. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any material consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except filings necessary to perfect
Liens created under the Loan Documents, (b) will not violate any applicable
material law or regulation or the charter, by-laws or other organizational
documents of the Parent Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon the Parent
Borrower or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Parent Borrower or any of
its Subsidiaries, and (d) will not result in the creation or imposition of any
Lien on any asset of the Parent Borrower or any of its Subsidiaries, except
Liens created under the Loan Documents.

 

54



--------------------------------------------------------------------------------

SECTION 3.4. Financial Condition; No Material Adverse Change. (a) The Parent
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 31, 2002, reported on by Deloitte & Touche LLP,
independent public accountants, and (ii) as of and for the fiscal quarters and
the portion of the fiscal year ended March 31, 2003 and June 30, 2003, certified
by its chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Parent Borrower and its consolidated Subsidiaries as of such dates
and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.

 

(b) Except as disclosed in the financial statements referred to above or the
notes thereto or in the Information Memorandum and except for the Disclosed
Matters, based on the facts and circumstances in existence on the
Amendment/Restatement Effective Date and taking into consideration the
likelihood of any realization with respect to contingent liabilities, after
giving effect to the Transactions, none of the Parent Borrower or its
Subsidiaries has, as of the Amendment/Restatement Effective Date, any material
contingent liabilities, unusual long-term commitments or unrealized losses.

 

(c) Since December 31, 2002, there has been no development or event that has had
or could reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.5. Properties. (a) Each of the Parent Borrower and its Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

(b) Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, each of the Parent Borrower and its Subsidiaries owns,
or is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Parent Borrower and its Subsidiaries does not infringe upon the rights of any
other Person.

 

(c) Schedule 3.5 sets forth the location of substantially all of the real
property that is owned or leased by the Parent Borrower or any of its
Subsidiaries as of the Amendment/Restatement Effective Date after giving effect
to the Transactions, each with a book value in excess of $5,000,000; provided
that the aggregate book value of all such real properties that are not listed on
Schedule 3.5 shall not exceed $50,000,000.

 

(d) As of the Amendment/Restatement Effective Date, neither the Parent Borrower
nor any of its Subsidiaries has received notice of, or has knowledge of, any
pending or contemplated condemnation proceeding affecting any Mortgaged Property
or any sale or disposition thereof in lieu of condemnation. To the Parent
Borrower’s knowledge, neither any Mortgaged Property nor any interest therein is
subject to any right of first refusal, option or other contractual right to
purchase such Mortgaged Property or interest therein.

 

SECTION 3.6. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Parent Borrower, threatened against
or affecting the Parent Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, in the aggregate, to have a
Material Adverse Effect or (ii) that involve any of the Loan Documents, the
Original Credit Agreement, the Existing Credit Agreement or the Transactions.

 

55



--------------------------------------------------------------------------------

(b) Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, neither the Parent Borrower nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

 

SECTION 3.7. Compliance with Laws and Agreements. Each of the Parent Borrower
and its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, in the aggregate, could not reasonably be expected to have
a Material Adverse Effect. No Default has occurred and is continuing.

 

SECTION 3.8. Investment and Holding Company Status. Neither the Parent Borrower
nor any of its Subsidiaries is (a) an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

 

SECTION 3.9. Taxes Each of the Parent Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Parent Borrower or such Subsidiary, as applicable,
has set aside on its books adequate reserves or (b) to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to have
a Material Adverse Effect. Except to the extent such excess could not reasonably
be expected to have a Material Adverse Effect, the present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan, and the present value
of all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of all such underfunded
Plans.

 

SECTION 3.11. Disclosure. As of the Amendment/Restatement Effective Date, the
Parent Borrower has disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which the Parent Borrower or any of its
Subsidiaries is subject, and all other matters known to any of them, that, in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
Neither the Information Memorandum nor any of the other reports, financial
statements, certificates or other information, taken as a whole, furnished by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Parent Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

 

56



--------------------------------------------------------------------------------

SECTION 3.12. Subsidiaries. Schedule 3.12 sets forth the name of, and the direct
and indirect ownership interest of the Parent Borrower in, each Subsidiary of
the Parent Borrower and identifies each Subsidiary that is a Subsidiary
Guarantor, in each case as of the Amendment/Restatement Effective Date after
giving effect to the Transactions.

 

SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of the Parent Borrower and its Subsidiaries as of the
Amendment/Restatement Effective Date. As of the Amendment/Restatement Effective
Date, all premiums due and payable in respect of such insurance have been paid.

 

SECTION 3.14. Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes,
lockouts or slowdowns against the Parent Borrower or any Subsidiary pending or,
to the knowledge of the Parent Borrower, threatened; (b) the hours worked by and
payments made to employees of the Parent Borrower and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters; and (c) all
payments due from the Parent Borrower or any Subsidiary, or for which any claim
may be made against the Parent Borrower or any Subsidiary, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Parent Borrower or such Subsidiary.
The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Parent Borrower or any Subsidiary
is bound.

 

SECTION 3.15. Solvency. Immediately after the consummation of the Transactions
to occur on the Amendment/Restatement Effective Date and immediately following
the making of each Loan made on the Amendment/Restatement Effective Date and
after giving effect to the application of the proceeds of such Loans, (a) the
fair value of the assets of the Parent Borrower and its Subsidiaries, taken as a
whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Parent Borrower and its Subsidiaries, taken as a whole, will
be greater than the amount that will be required to pay the probable liability
of their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (c) the Parent
Borrower and its Subsidiaries, taken as a whole, will be able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Parent Borrower and its
Subsidiaries, taken as a whole, will not have unreasonably small capital with
which to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted following the Amendment/Restatement
Effective Date.

 

SECTION 3.16. Senior Indebtedness. At all times after the issuance of any
Subordinated Debt, (a) the Obligations will constitute “Senior Indebtedness” (or
any comparable concept) under and as defined in the Subordinated Debt Documents
and (b) in the event that any Subsidiary Guarantees the Subordinated Debt, the
obligations of such Subsidiary Guarantor under the Guarantee and Collateral
Agreement will constitute “Guarantor Senior Indebtedness” (or any comparable
concept) of such Subsidiary Guarantor under and as defined in the Subordinated
Debt Documents.

 

SECTION 3.17. Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent or the Collateral
Agent, as the case may be, a legal, valid and enforceable security interest in
the Collateral to the extent described therein and available under the UCC. As
of the Amendment/Restatement Effective Date, Schedule 3.17(a) lists all of the
filing

 

57



--------------------------------------------------------------------------------

jurisdictions in which UCC-1 Financing Statements are required to be filed
pursuant to the Guarantee and Collateral Agreement. Upon filing of such UCC-1
Financing Statements, the Guarantee and Collateral Agreement creates a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral to the extent available under the UCC, as
security for the Obligations (as defined in the Guarantee and Collateral
Agreement), in each case, subject to Permitted Encumbrances or as otherwise
permitted by Section 6.3, prior and superior in right to any other Person.

 

(b) Each of the Mortgages is effective to create in favor of the Administrative
Agent or the Collateral Agent, as the case may be, for the benefit of the
Lenders, a legal, valid and enforceable Lien on the Mortgaged Properties
described therein and proceeds thereof. As of the Amendment/Restatement
Effective Date, Schedule 3.17(b) lists the location of each Mortgaged Property.
Each Mortgage constitutes a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Mortgaged Properties
referred to therein and the proceeds thereof, as security for the Obligations
(as defined in the relevant Mortgage), in each case, subject to Permitted
Encumbrances, prior and superior in right to any other Person.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.1. Amendment/Restatement Effective Date. The amendments to the
Existing Credit Agreement effected hereby and the obligations of the Lenders to
make or maintain Loans and of the Issuing Lenders to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied:

 

(a) Credit Agreement. The Administrative Agent shall have received (i) from each
Borrower, a counterpart of this Agreement signed on behalf of such Borrower,
(ii) from the Required Lenders under (and as defined in) the Existing Credit
Agreement, an Addendum in the form of Exhibit E, signed on behalf of such
Lenders and (iii) from each Lender with a Tranche B Incremental Commitment, an
Addendum in the form of Exhibit E, signed on behalf of such Lender.

 

(b) Repayment of Old Tranche C Term Loans and Other Amounts. The Parent Borrower
(i) shall have paid in full (or converted in accordance with Section 2.1(b)) all
Old Tranche C Term Loans made under the Existing Credit Agreement and (ii) shall
have paid in full all accrued interest, fees and premium (if any) on the Old
Tranche C Term Loans made under the Existing Credit Agreement.

 

(c) Projections. The Lenders shall have received satisfactory projections
(including written assumptions) for the Parent Borrower and its Subsidiaries.

 

(d) Legal Opinions. The Administrative Agent shall have received legal opinions
(addressed to the Administrative Agent and the Lenders and dated the
Amendment/Restatement Effective Date) (i) from Fried, Frank, Harris, Shriver &
Jacobson, counsel for the Parent Borrower, substantially in the form of Exhibit
D-1, and (ii) from Christopher J. Kearney, General Counsel of the Parent
Borrower, substantially in the form of Exhibit D-2. The Parent Borrower hereby
requests each such counsel to deliver such opinions.

 

(e) Closing Certificates. The Administrative Agent shall have received, with a
counterpart for each Lender, a certificate of each Loan Party, dated the
Amendment/Restatement Effective Date, substantially in the form of Exhibit B,
with appropriate insertions and attachments.

 

58



--------------------------------------------------------------------------------

(f) Fees. The Administrative Agent and the Lenders shall have received all fees
and other amounts due and payable on or prior to the Amendment/Restatement
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses (including fees, charges and disbursements of
counsel) required to be reimbursed or paid by any Loan Party hereunder or under
any other Loan Document. All such amounts will be paid with proceeds of Loans
made on the Amendment/Restatement Effective Date and will be reflected in the
funding instructions given by the Parent Borrower to the Administrative Agent on
or before the Amendment/Restatement Effective Date.

 

(g) Consent and Confirmation. The Administrative Agent shall have received from
the Parent Borrower and each Subsidiary Guarantor, the Consent and Confirmation
signed on behalf of the Parent Borrower and each Subsidiary Guarantor.

 

(h) Insurance. The Administrative Agent shall have received evidence that the
insurance required by Section 5.7 and the Security Documents is in effect.

 

(i) Consents. All consents and approvals, if any, required to be obtained from
any Governmental Authority or other Person in connection with the Transactions
shall have been obtained, and all applicable waiting periods and appeal periods
shall have expired, in each case without the imposition of any burdensome
conditions, except to the extent that the failure to obtain any such consent
could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 4.2. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Lenders to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

 

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable.

 

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

 

(c) In the case of any initial extension of credit made to a Foreign Subsidiary
Borrower, the Administrative Agent shall have received a Foreign Subsidiary
Opinion and such other documents and information with respect to such Foreign
Subsidiary Borrower as the Administrative Agent may reasonably request.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Parent
Borrower and the relevant Borrower on the date thereof as to the matters
specified in paragraphs (a) and (b) of this Section.

 

59



--------------------------------------------------------------------------------

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Parent Borrower covenants and
agrees with the Administrative Agent and the Lenders that:

 

SECTION 5.1. Financial Statements and Other Information. The Parent Borrower
will furnish to the Administrative Agent and each Lender:

 

(a) within 90 days after the end of each fiscal year of the Parent Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Parent Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied; provided that delivery within the
time period specified above of copies of the Annual Report on Form 10-K of the
Parent Borrower filed with the Securities and Exchange Commission shall be
deemed to satisfy the requirements of this Section 5.1(a);

 

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent Borrower, its consolidated balance sheet and
related statements of operations for such fiscal quarter and the then elapsed
portion of the fiscal year, and cash flows for the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Parent Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes; provided that delivery within the time period specified above of
copies of the Quarterly Report on Form 10-Q of the Parent Borrower filed with
the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this Section 5.1(b);

 

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Parent Borrower (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.1, (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the Parent
Borrower’s audited financial statements referred to in Section 3.4 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and (iv) with respect to any Permitted
Acquisition for which the aggregate Consideration is greater than or equal to
$50,000,000 and less than $100,000,000 and for which a certificate has not been
previously delivered to the Administrative Agent as required by the definition
of Permitted Acquisition, certifying as to the matters specified in clause (a)
of the proviso in such definition;

 

60



--------------------------------------------------------------------------------

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default or Event of Default
(which certificate may be limited to the extent required by accounting rules or
guidelines);

 

(e) prior to the commencement of each fiscal year of the Parent Borrower, a
consolidated budget for such fiscal year (including a projected consolidated
balance sheet and related statements of projected operations and cash flow as of
the end of and for such fiscal year and setting forth the assumptions used for
purposes of preparing such budget) and, promptly when available, any significant
revisions of such budget;

 

(f) no later than five days prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Senior Note Indenture, any of the
Subordinated Debt Documents or any of the Other Permitted Debt Documents;

 

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Parent
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Parent Borrower to its shareholders generally, as the case may be; and

 

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Parent Borrower
or any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

SECTION 5.2. Notices of Material Events. The Parent Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a) the occurrence of any Default or Event of Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent
Borrower or any Affiliate thereof that could reasonably be expected to have a
Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent Borrower and its Subsidiaries in an aggregate amount
exceeding $50,000,000;

 

(d) any casualty or other insured damage to any material portion of any
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding that could reasonably be
expected to reduce the value of the Collateral by an aggregate amount in excess
of $50,000,000; and

 

(e) any development that results in, or could reasonably be expected to have, a
Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 

SECTION 5.3. Information Regarding Collateral. (a) The Parent Borrower will
furnish to the Administrative Agent prompt written notice of any change (i) in
any Loan Party’s corporate name (ii) in the jurisdiction of organization of any
Loan Party, (iii) in any Loan Party’s identity or corporate structure or (iv) in
any Loan Party’s Federal Taxpayer Identification Number. Unless the Parent
Borrower shall have provided to the Administrative Agent at least 30 days’ prior
written notice of any such change, the Parent Borrower agrees not to effect or
permit any change referred to in the preceding sentence until such time as all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for the Administrative Agent or the Collateral Agent, as
applicable, to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral.

 

(b) On each Collateral Date, the Parent Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer of the Parent Borrower
setting forth (i) the information required by Section 5.11 and (ii) a summary of
any change referred to in the first sentence of paragraph (a) above that has
occurred since the immediately preceding Collateral Date (or, in the case of the
first Collateral Date, since the Effective Date).

 

SECTION 5.4. Existence; Conduct of Business. The Parent Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.4.

 

SECTION 5.5. Payment of Obligations. The Parent Borrower will, and will cause
each of its Subsidiaries to, pay its material Indebtedness and other
obligations, including material Tax liabilities, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Parent
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation and (d) the failure to make payment pending such contest could
not reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.6. Maintenance of Properties. The Parent Borrower will, and will cause
each of its Subsidiaries to, keep and maintain all property material to the
conduct of its business in good condition, ordinary wear and tear excepted.

 

SECTION 5.7. Insurance. The Parent Borrower will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies (a) insurance in such amounts (with no greater risk retention) and
against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations and (b) all insurance required to be maintained pursuant to
the Security Documents. The Parent Borrower will furnish to the Lenders, upon
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.

 

62



--------------------------------------------------------------------------------

SECTION 5.8. Books and Records; Inspection and Audit Rights. The Parent Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Parent Borrower
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.

 

SECTION 5.9. Compliance with Laws and Contractual Obligations. The Parent
Borrower will, and will cause each of its Subsidiaries to, comply with all laws,
rules, regulations and orders of any Governmental Authority (including
Environmental Laws) and all Contractual Obligations applicable to it or its
property, except where the failure to do so, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.10. Use of Proceeds and Letters of Credit. The proceeds of the Tranche
B Incremental Term Loans made on the Amendment/Restatement Effective Date will
be used only (a) to repay the Old Tranche C Term Loans and (b) to finance the
payment of a portion of the fees and expenses payable in connection with the
Transactions. The proceeds of the Revolving Loans and Swingline Loans, and the
Letters of Credit, will be used only for working capital and general corporate
purposes of the Parent Borrower and its Subsidiaries, including Permitted
Acquisitions, Investments and Restricted Payments permitted hereby. No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.

 

SECTION 5.11. Additional Collateral. (a) On each Collateral Date, the Parent
Borrower will notify the Administrative Agent of the identity of any Wholly
Owned Subsidiary that is not already a Subsidiary Guarantor and promptly after
such Collateral Date will (i) cause such Subsidiary (unless it is a Foreign
Subsidiary or a Receivables Entity) to become a “Subsidiary Guarantor” under the
Guarantee and Collateral Agreement, (ii) in the case of each such Subsidiary
that is a Material Subsidiary, cause such Subsidiary (unless it is a Foreign
Subsidiary or a Receivables Entity) to become a “Grantor” under each relevant
Collateral Agreement, (iii) cause the Capital Stock of such Wholly Owned
Subsidiary to be pledged pursuant to the relevant Collateral Agreement (except
that, (A) if such Subsidiary is a Foreign Subsidiary, no Capital Stock of such
Subsidiary shall be pledged unless such Subsidiary is a Material Subsidiary that
is directly owned by the Parent Borrower or a Domestic Subsidiary, and then the
amount of voting stock of such Subsidiary to be pledged pursuant to such
Collateral Agreement may be limited to 66% of the outstanding shares of voting
stock of such Subsidiary, and (B) if such Subsidiary is a Receivables Entity, no
shares of Capital Stock of such Subsidiary shall be pledged if the documentation
relating to the Receivables securitization to which such Receivables Entity is a
party expressly prohibits such pledge) and (iv) except in the case of a Foreign
Subsidiary or a Receivables Entity, take all steps required by the relevant
Security Documents and this Agreement to create and perfect Liens in the
relevant property of such Subsidiary; provided that the Parent Borrower and its
Subsidiaries shall not be required to comply with the requirements of this
Section 5.11(a) if the Administrative Agent, in its sole discretion, determines
that the cost of such compliance is excessive in relation to the value of the
collateral security to be afforded thereby.

 

(b) If, as of any Collateral Date, any property of the Parent Borrower, any
Subsidiary Guarantor that is a “Grantor” under any Collateral Agreement or any
Subsidiary that is required to become a “Grantor” pursuant to Section 5.11(a)
(including any parcel of owned domestic real property having a fair market value
in excess of $10,000,000 but excluding all other real property) is not already
subject to a perfected first priority Lien (except as permitted by Section 6.3)
in favor of the

 

63



--------------------------------------------------------------------------------

Administrative Agent or the Collateral Agent, as the case may be, the Parent
Borrower will notify the Administrative Agent thereof, and, promptly after such
Collateral Date, will cause such assets to become subject to a Lien under the
relevant Security Documents and will take, and cause the relevant Subsidiary to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in Section 5.12, all at the expense of the Loan Parties; provided that
the Parent Borrower and its Subsidiaries shall not be required to comply with
the requirements of this Section 5.11(b) if the Administrative Agent, in its
sole discretion, determines that the cost of such compliance is excessive in
relation to the value of the collateral security to be afforded thereby.

 

(c) Notwithstanding anything to the contrary in this Section 5.11 or any other
Loan Document, after the Release Date, no property other than Capital Stock
shall be required to become Collateral.

 

(d) Notwithstanding anything to the contrary in this Section 5.11 or any other
Loan Document, the Administrative Agent and the Lenders shall not have Liens on
(and shall, at the request and expense of the Parent Borrower, timely release
any Liens on): (i) the assets transferred to a Receivables Entity and assets of
such Receivables Entity and (ii) if the documentation relating to the
Receivables securitization to which such Receivables Entity is a party expressly
prohibits such a Lien, the Capital Stock or debt (whether or not represented by
promissory notes) of or issued by a Receivables Entity to the Parent Borrower or
any of its Subsidiaries, in either case in connection with a Qualified
Receivables Transaction or a European Receivables Securitization, as applicable,
securing Indebtedness permitted by Section 6.2(n).

 

SECTION 5.12. Further Assurances. The Parent Borrower will, and will cause each
of the Subsidiaries to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), which may be required under any
applicable law, or which the Administrative Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Parent Borrower also agrees to provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

 

SECTION 5.13. Interest Rate Protection. The Parent Borrower will maintain or
enter into for a period of not less than three years after the
Amendment/Restatement Effective Date one or more Hedging Agreements, the effect
of which shall be to fix or limit the interest cost to the Parent Borrower with
respect to at least 50% of the aggregate outstanding principal amount of the
Term Loans, the LYONs, the Senior Notes, any Subordinated Debt and any Other
Permitted Debt.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Parent Borrower covenants and agrees with the Lenders
that:

 

64



--------------------------------------------------------------------------------

SECTION 6.1. Financial Condition Covenants. (a) Consolidated Leverage Ratio. The
Parent Borrower will not permit the Consolidated Leverage Ratio as at the last
day of any period of four consecutive fiscal quarters of the Parent Borrower to
exceed 3.25 to 1.00.

 

(b) Consolidated Interest Coverage Ratio. The Parent Borrower will not permit
the Consolidated Interest Coverage Ratio for any period of four consecutive
fiscal quarters of the Parent Borrower to be less than 3.50 to 1.00.

 

SECTION 6.2. Indebtedness. The Parent Borrower will not, and will not permit any
Subsidiary to, create, incur, assume (collectively, “Incur”) or permit to exist
(except as provided below) any Indebtedness, except:

 

(a) Indebtedness created under the Loan Documents;

 

(b) subordinated debt of the Parent Borrower (including any subordinated debt
which extends, renews, replaces or is in exchange for existing subordinated debt
of the Parent Borrower), so long as (i) such Indebtedness has no scheduled
principal payments prior to the date that is six months after the Tranche B
Maturity Date, (ii) the covenants and defaults, taken as a whole, contained in
the Subordinated Debt Documents are not materially more restrictive than those
contained in this Agreement, as agreed to by the Administrative Agent, and (iii)
the Subordinated Debt Documents contain subordination terms that are no less
favorable in any material respect to the Lenders than those applicable to
offerings of “high-yield” subordinated debt by similar issuers of similar debt
at or about the same time, as agreed to by the Administrative Agent;

 

(c) Indebtedness existing on the Amendment/Restatement Effective Date and set
forth in Schedule 6.2 and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;

 

(d) Indebtedness of the Parent Borrower to any Subsidiary and of any Subsidiary
to the Parent Borrower or any other Subsidiary; provided that Indebtedness
pursuant to this paragraph (d) of any Subsidiary that is not a Wholly Owned
Subsidiary Guarantor shall be subject to Section 6.5;

 

(e) Indebtedness consisting of reimbursement obligations under surety,
indemnity, performance, warranty, release and appeal bonds, bank guarantees,
letters of credit, and guarantees of any of the foregoing in each case securing
obligations not constituting Indebtedness for borrowed money and obtained in the
ordinary course of business;

 

(f) Guarantees by the Parent Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of the Parent Borrower or any other Subsidiary;
provided that (i) Guarantees pursuant to this paragraph (f) of Indebtedness of
any Subsidiary that is not a Wholly Owned Subsidiary Guarantor shall be subject
to Section 6.5, (ii) a Subsidiary shall not Guarantee the Indebtedness of any
Loan Party unless such Subsidiary has also Guaranteed the Obligations pursuant
to the Guarantee and Collateral Agreement and (iii) Guarantees pursuant to this
paragraph (f) of Subordinated Debt shall be subordinated to the Guarantee of the
Obligations pursuant to the Guarantee and Collateral Agreement on terms no less
favorable to the Lenders than the subordination provisions of the Subordinated
Debt;

 

(g) (i) Indebtedness of the Parent Borrower or any Subsidiary Incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease

 

65



--------------------------------------------------------------------------------

Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof, provided that such
Indebtedness (other than any such extension, renewal or replacement) is Incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) Attributable Debt in connection with
Sale/Leaseback Transactions involving fixed or capital assets, in the case of
either clause (i) or (ii) if at the time of Incurrence thereof, after giving
effect thereto, the aggregate principal amount of all Specified Indebtedness
shall not exceed an amount equal to 15% of the Total Consolidated Assets;

 

(h) Indebtedness of any Person that becomes a Subsidiary after the
Amendment/Restatement Effective Date and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness (other than any such extension,
renewal or replacement) exists at the time such Person becomes a Subsidiary and
is not created in contemplation of or in connection with such Person becoming a
Subsidiary and (ii) at the time of Incurrence thereof, after giving effect
thereto, the aggregate principal amount of all Specified Indebtedness shall not
exceed an amount equal to 15% of the Total Consolidated Assets;

 

(i) Indebtedness to finance the general working capital needs of the Parent
Borrower and its Subsidiaries Incurred after the Domestic Revolving Maturity
Date and the Global Revolving Maturity Date in an aggregate principal amount not
to exceed the amount of the Revolving Commitments as in effect immediately prior
to such date, provided that (i) the Revolving Commitments shall have been or
shall concurrently be terminated, the Revolving Loans and Swingline Loans shall
have been or shall concurrently be repaid in full and all Letters of Credit
shall have been or shall concurrently be cancelled or replaced and (ii) the
terms and conditions of such replacement working capital facility (including any
arrangements for sharing of Collateral) shall be reasonably satisfactory to the
Required Lenders (determined after giving effect to the termination of the
Revolving Commitments);

 

(j) letters of credit or bank guarantees obtained in the ordinary course of
business in an aggregate face amount not exceeding $150,000,000 at any time
outstanding (which may be secured), provided that, in the case of any such
Indebtedness that is secured, at the time of Incurrence thereof, after giving
effect thereto, the aggregate principal amount of all Specified Indebtedness
shall not exceed an amount equal to 15% of the Total Consolidated Assets;

 

(k) Indebtedness of Foreign Subsidiaries and any other Subsidiary that is not a
Loan Party if at the time of Incurrence thereof, after giving effect thereto,
the aggregate principal amount of all Specified Indebtedness shall not exceed an
amount equal to 15% of the Total Consolidated Assets (with the amount of
Indebtedness under overdraft lines or cash management facilities being
determined net of cash held for the benefit of the relevant Subsidiary by the
institution creating such overdraft or cash management facility);

 

(l) (x) unsecured Indebtedness of the Parent Borrower (i) if on the date such
Indebtedness is Incurred the Consolidated Leverage Ratio, on a pro forma basis
after giving effect to the Incurrence of such Indebtedness (with the reference
period for Consolidated EBITDA being the most recent period of four consecutive
fiscal quarters for which the relevant financial information is available), is
less than 3.0 to 1.0, in an unlimited amount and (ii) otherwise, in an aggregate
principal amount not exceeding $400,000,000 at any time outstanding, and (y) any
extensions, renewals and replacements of any such Indebtedness that are Incurred
by the Parent Borrower, that are unsecured and that do not increase the
outstanding principal amount of such

 

66



--------------------------------------------------------------------------------

Indebtedness, provided that, with respect to all Indebtedness permitted by this
paragraph (l) (including any extension, renewal or replacement thereof), (A)
such Indebtedness has no scheduled principal payments prior to the Tranche B
Maturity Date, (B) the covenants and defaults, taken as a whole, contained in
the documentation for such Indebtedness are not materially more restrictive than
those contained in this Agreement, as agreed to by the Administrative Agent, (C)
no Default or Event of Default shall have occurred and be continuing, or would
occur after giving effect to the Incurrence of such Indebtedness, and (D) the
Parent Borrower shall be in compliance, on a pro forma basis after giving effect
to the Incurrence of such Indebtedness, with the covenants contained in Section
6.1, in each case recomputed as at the last day of the most recently ended
fiscal quarter of the Parent Borrower for which the relevant information is
available as if such Incurrence had occurred on the first day of each relevant
period for testing such compliance (as demonstrated in a certificate of a
Financial Officer delivered to the Administrative Agent not more than two
Business Days prior to such Incurrence);

 

(m) Indebtedness of the Parent Borrower consisting of LYONs and Guarantees of
LYONs by Subsidiaries to the extent permitted by Section 6.5(e) (it being
understood that the conversion described in clause (b) of the definition of
“LYONs” shall be deemed to be a new Incurrence of Indebtedness and shall be
permitted only if clauses (i) through (iv) of this paragraph (m) are satisfied
at the time of such conversion) representing aggregate gross proceeds not
exceeding $820,000,000, provided that (i) such Indebtedness has no scheduled
principal payments (it being acknowledged that any mandatory redemptions or
conversions at the option of the holders of the LYONs pursuant to LYONs
Put/Conversion Rights are not scheduled principal payments) prior to the date
that is six months after the Tranche B Maturity Date, (ii) the covenants and
defaults, taken as a whole, contained in the documentation for such Indebtedness
are not materially more restrictive than those contained in this Agreement, as
agreed to by the Administrative Agent, (iii) no Default or Event of Default
shall have occurred and be continuing, or would occur after giving effect to the
Incurrence of such Indebtedness and (iv) the Parent Borrower shall be in
compliance, on a pro forma basis after giving effect to the Incurrence of such
Indebtedness, with the covenants contained in Section 6.1, in each case
recomputed as at the last day of the most recently ended fiscal quarter of the
Parent Borrower for which the relevant information is available as if such
Incurrence had occurred (and, in the case of the conversion described in clause
(b) of the definition of “LYONs”, as if cash interest on the LYONs had become
payable) on the first day of each relevant period for testing such compliance
(as demonstrated in a certificate of a Financial Officer delivered to the
Administrative Agent not more than two Business Days prior to such Incurrence);

 

(n) Receivables Transaction Attributed Indebtedness and all yield, interest,
fees, indemnities and other amounts related thereto, provided that the related
Qualified Receivables Transaction or European Receivables Securitization, as
applicable, shall be subject to Section 6.6(c);

 

(o) Hedging Agreements, so long as such agreements are not entered into for
speculative purposes; and

 

(p) other Indebtedness of any Loan Party in an aggregate principal amount not
exceeding $100,000,000 at any time outstanding (of which no more than
$50,000,000 may be secured), provided that, in the case of any such Indebtedness
that is secured, at the time of Incurrence thereof, after giving effect thereto,
the aggregate principal amount of all Specified Indebtedness shall not exceed an
amount equal to 15% of the Total Consolidated Assets.

 

67



--------------------------------------------------------------------------------

SECTION 6.3. Liens The Parent Borrower will not, and will not permit any
Subsidiary to, Incur or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including Receivables) or rights in respect of any thereof, except:

 

(a) Liens created under the Loan Documents;

 

(b) Permitted Encumbrances;

 

(c) any Lien on any property or asset of the Parent Borrower or any Subsidiary
existing on the Amendment/Restatement Effective Date and set forth in Schedule
6.3; provided that (i) such Lien shall not apply to any other property or asset
of the Parent Borrower or any Subsidiary (other than improvements, accessions,
proceeds, dividends or distributions in respect thereof and assets fixed or
appurtenant thereto) and (ii) such Lien shall secure only those obligations
which it secures on the Amendment/Restatement Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

(d) any Lien existing on any property prior to the acquisition thereof by the
Parent Borrower or any Subsidiary or existing on any property of any Person that
becomes a Subsidiary after the date hereof prior to the time such Person becomes
a Subsidiary; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property of the Parent
Borrower or any Subsidiary (other than improvements, accessions, proceeds,
dividends or distributions in respect thereof and assets fixed or appurtenant
thereto) and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

 

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Parent Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 6.2(g), (ii) such security interests
and the Indebtedness secured thereby (other than extensions, renewals and
replacements) are Incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Parent Borrower or any
Subsidiary (other than improvements, accessions, proceeds, dividends or
distributions in respect thereof and assets fixed or appurtenant thereto);

 

(f) Liens on Collateral securing Indebtedness permitted by Section 6.2(i);

 

(g) Liens on property of any Foreign Subsidiary or any other Subsidiary that is
not a Loan Party securing Indebtedness of such Subsidiary permitted by Section
6.2(j) or (k);

 

(h) Liens on assets transferred to a Receivables Entity or on assets of a
Receivables Entity, in either case Incurred in connection with a Qualified
Receivables Transaction or a European Receivables Securitization, as applicable,
securing Indebtedness permitted by Section 6.2(n);

 

(i) Liens not otherwise permitted by this Section securing Indebtedness
expressly permitted to be secured by Section 6.2(p); and

 

68



--------------------------------------------------------------------------------

(j) Liens not otherwise permitted by this Section securing obligations or
liabilities (other than Indebtedness) in an amount not to exceed $50,000,000.

 

It is understood that Liens pursuant to Sections 6.3(d), (e), (g), (h) and (i)
may be Incurred only to the extent the corresponding Indebtedness is expressly
permitted to be Incurred pursuant to Section 6.2.

 

SECTION 6.4. Fundamental Changes. The Parent Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing (a) any Person may merge into the Parent Borrower in a transaction in
which the Parent Borrower is the surviving corporation, (b) any Person may merge
or consolidate with any Wholly Owned Subsidiary Guarantor so long as the
surviving entity is or becomes a Wholly Owned Subsidiary Guarantor, (c) any
Subsidiary may Dispose of its assets to the Parent Borrower or any Wholly Owned
Subsidiary Guarantor pursuant to a transaction of liquidation or dissolution,
(d) the Parent Borrower or any Subsidiary may Dispose of any Subsidiary pursuant
to a merger of such Subsidiary in a Disposition permitted by Section 6.6, (e)
any Foreign Subsidiary or other Subsidiary that is not a Subsidiary Guarantor
may merge or consolidate with any other Person so long as the surviving entity
is a Subsidiary (provided that in the case of a merger or consolidation
involving a Foreign Subsidiary Borrower, the surviving entity is a Borrower) or
Dispose of its assets to any other Subsidiary pursuant to a transaction of
liquidation or dissolution and (f) the Parent Borrower may merge or consolidate
into any other Person so long as (i) the surviving entity assumes all the
Obligations of the Parent Borrower hereunder and under the other Loan Documents
pursuant to a written agreement satisfactory to the Administrative Agent, (ii)
the surviving entity is organized under the laws of a jurisdiction within the
United States of America, (iii) no Default or Event of Default shall have
occurred and be continuing, or would occur after giving effect to such merger,
(iv) the Parent Borrower shall be in compliance, on a pro forma basis after
giving effect to such merger or consolidation, as applicable, with the covenants
contained in Section 6.1, in each case recomputed as at the last day of the most
recently ended fiscal quarter of the Parent Borrower for which the relevant
information is available as if such merger or consolidation had occurred on the
first day of each relevant period for testing such compliance (as demonstrated
in a certificate of a Financial Officer delivered to the Administrative Agent at
least ten Business Days prior to such merger or consolidation) and (v) all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such merger or consolidation to have a valid, legal and perfected security
interest in all the Collateral to the same extent as prior to such merger or
consolidation. It is understood that no transaction pursuant to this Section 6.4
shall be permitted unless any Investment or Disposition made in connection
therewith is also expressly permitted by Section 6.5 or 6.6, as applicable.

 

SECTION 6.5. Investments, Loans, Advances, Guarantees and Acquisitions. The
Parent Borrower will not, and will not permit any of its Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Wholly Owned Subsidiary prior to such merger) any Capital Stock of or
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (collectively, “Investments”),
except:

 

(a) Permitted Investments;

 

(b) Investments existing on the Amendment/Restatement Effective Date and set
forth on Schedule 6.5;

 

69



--------------------------------------------------------------------------------

(c) intercompany Investments made by the Parent Borrower and its Subsidiaries in
any Subsidiary (other than any Receivables Entity) that, prior to such
Investment, is a Subsidiary; provided that, after giving effect to any such
Investment made on a particular date, the aggregate amount of outstanding
Investments by Loan Parties in or with respect to Subsidiaries (other than any
Receivables Entity) that are not Wholly Owned Subsidiary Guarantors shall not
exceed an amount equal to 10% of the Total Consolidated Assets (it being
understood that the amount of any intercompany Investment made pursuant to this
paragraph (c) in exchange for the forgiveness of any Indebtedness owing to the
Person in which such Investment is made shall be determined net of the amount of
such Indebtedness forgiven);

 

(d) loans and advances to employees of the Parent Borrower or any Subsidiary in
the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for the Parent Borrower and its
Subsidiaries not to exceed $20,000,000 at any one time outstanding;

 

(e) Guarantees constituting Indebtedness permitted by Section 6.2; provided that
(i) a Subsidiary shall not Guarantee the Senior Notes, any Subordinated Debt,
the LYONs or any Other Permitted Debt unless (A) such Subsidiary also has
Guaranteed the Obligations pursuant to the Guarantee and Collateral Agreement,
(B) in the case of any Guarantee of Subordinated Debt, such Guarantee of the
Subordinated Debt is subordinated to such Guarantee of the Obligations on terms
no less favorable to the Lenders than the subordination provisions of the
Subordinated Debt and (C) such Guarantee provides for the release and
termination thereof, without action by any party, upon Disposition of the
relevant Subsidiary, (ii) the aggregate principal amount of Indebtedness of
Subsidiaries that are not Wholly Owned Subsidiary Guarantors that is Guaranteed
by any Loan Party shall be subject to the limitation set forth in paragraph (c)
above and (iii) a Subsidiary shall not Guarantee the Indebtedness of any Loan
Party unless such Subsidiary has also Guaranteed the Obligations pursuant to the
Guarantee and Collateral Agreement;

 

(f) Permitted Acquisitions;

 

(g) Guarantees not constituting Indebtedness by the Parent Borrower and its
Subsidiaries of the Contractual Obligations of the Parent Borrower or any
Subsidiary;

 

(h) intercompany Investments in any Wholly Owned Subsidiary created by the
Parent Borrower or any of its Subsidiaries in connection with any corporate
restructuring, provided that (A) such newly-created Subsidiary is, or
contemporaneously with the consummation of such restructuring becomes, a Wholly
Owned Subsidiary Guarantor, (B) all property transferred to such newly-created
Subsidiary that constituted Collateral shall continue to constitute Collateral
as to which the Collateral Agent has a first priority perfected security
interest, subject to Permitted Encumbrances, and (C) contemporaneously with the
consummation of such restructuring (i) the Capital Stock and assets of such
newly-created Subsidiary are pledged under the relevant Security Documents
(except to the extent that any of the foregoing would not otherwise be required
pursuant to Section 5.11 to be so pledged on the next succeeding Collateral
Date) and (ii) the Parent Borrower takes, and causes the relevant Subsidiary to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in Section 5.12, all at the expense of the Loan Parties;

 

(i) additional Investments in the Emerson JV in an aggregate amount from May 24,
2001 through and including the date of such Investment not to exceed
$75,000,000;

 

70



--------------------------------------------------------------------------------

(j) Investments financed with Capital Stock of the Parent Borrower; provided
that (i) the Parent Borrower shall be in compliance, on a pro forma basis after
giving effect to such Investment, with the covenants contained in Section 6.1,
in each case recomputed as at the last day of the most recently ended fiscal
quarter of the Parent Borrower for which the relevant information is available
as if such Investment had occurred on the first day of each relevant period for
testing such compliance (as demonstrated, in the case of any Investment for
which the aggregate cost is greater than or equal to $100,000,000, in a
certificate of a Financial Officer delivered to the Administrative Agent prior
to the consummation of such Investment) and (ii) no Default or Event of Default
shall occur after giving effect to such Investment;

 

(k) Investments comprised of capital contributions (whether in the form of cash,
a note or other assets) to a Receivables Entity or otherwise resulting from
transfers of assets permitted by Section 6.6(c) to such Receivables Entity; and

 

(l) Investments that are not permitted by any other paragraph of this Section,
so long as, after giving effect to any such Investment, the aggregate amount of
Investments (valued at cost) at any one time outstanding shall not exceed
$150,000,000.

 

SECTION 6.6. Disposition of Assets. The Parent Borrower will not, and will not
permit any of its Subsidiaries to, Dispose of any asset, including any Capital
Stock owned by it (other than Capital Stock of the Parent Borrower held in
treasury by the Parent Borrower), nor will the Parent Borrower permit any of it
Subsidiaries to issue any additional Capital Stock of such Subsidiary, except:

 

(a) (i) sales of inventory, obsolete or worn out equipment and Permitted
Investments and (ii) leases or licenses of real or personal property, in each
case in the ordinary course of business;

 

(b) Dispositions to the Parent Borrower or a Subsidiary; provided that any such
Dispositions by a Loan Party to a Subsidiary that is not a Loan Party shall be
made in compliance with Section 6.5;

 

(c) sales of Receivables and related assets or an interest therein (i) of the
type specified in the definition of “Qualified Receivables Transaction” pursuant
to a Qualified Receivables Transaction, provided that (A) each such transaction
shall be a Qualified Receivables Transaction, as agreed by the Administrative
Agent, and (B) the aggregate amount of Receivables Transaction Attributed
Indebtedness at any time outstanding in respect of all such Qualified
Receivables Transactions permitted by this clause (i) shall not exceed
$250,000,000 and (ii) in connection with a European Receivables Securitization,
provided that the Dollar Equivalent of the aggregate amount of Receivables
Transaction Attributed Indebtedness at any time outstanding in respect of all
such European Receivables Securitizations shall not exceed $50,000,000;

 

(d) Dispositions of assets that are not permitted by any other paragraph of this
Section; provided that (i) the aggregate gross proceeds (including any non-cash
proceeds, determined on the basis of face amount in the case of notes or similar
consideration and on the basis of fair market value in the case of other
non-cash proceeds) of all assets Disposed of in reliance upon this paragraph (d)
shall not exceed, (A) during the period commencing on the Amendment/Restatement
Effective Date and ending on December 31, 2003, an amount equal to the sum of
(x) 10% of the Total Consolidated Assets and (y) $300,000,000 of amounts carried
over from the 2002 fiscal year pursuant to Section 6.6(d) of the Existing Credit
Agreement and (B) in the case of any fiscal year of the Parent Borrower
thereafter, 10% of the Total Consolidated Assets (provided, that (x) any such
amount referred to in this clause (i), if not so utilized in the

 

71



--------------------------------------------------------------------------------

fiscal year (or period) for which it is permitted, may be carried over for
utilization in the next succeeding fiscal year and (y) Dispositions made
pursuant to this paragraph during any fiscal year shall be deemed made, first,
in respect of amounts permitted for such fiscal year as provided in this clause
(i) and, second, in respect of amounts carried over from the prior fiscal year
(or period) pursuant to clause (x) above); and (ii) all Dispositions permitted
by this paragraph (d) shall be made for fair value and for at least 75% cash
consideration; and

 

(e) Dispositions by the Parent Borrower of all or any portion of its interest in
the Emerson JV; provided that all Dispositions permitted by this paragraph (e)
shall be made for fair value and for at least 85% cash consideration.

 

For purposes of paragraphs (d) and (e) of this Section 6.6,

 

(i) the following will be deemed to be cash:

 

(A) the assumption by the transferee of Indebtedness (other than subordinated
Indebtedness or preferred stock) of the Parent Borrower or of any Subsidiary (in
which case, the Parent or such Subsidiary will, without further action, be
deemed to have applied such deemed cash to Indebtedness in accordance with
clause (b)(ii) of the definition of “Net Proceeds”), provided that the amount of
assumed Indebtedness that is deemed to be cash shall not exceed $200,000,000 in
the aggregate from and after the Amendment/Restatement Effective Date;

 

(B) securities, notes or other obligations received by the Parent Borrower or
any Subsidiary from the transferee that are promptly (subject to ordinary
settlement periods) converted, sold or exchanged within 30 days of receipt
thereof by the Parent Borrower or such Subsidiary into cash (to the extent of
the cash received in such conversion, sale or exchange); and

 

(C) in the case of any particular Disposition, promissory notes received by the
Parent Borrower or any Subsidiary from the transferee having an aggregate
principal amount not to exceed $10,000,000; and

 

(ii) in the case of a Disposition consisting of an Asset Swap, the Parent
Borrower or such Subsidiary shall only be required to receive cash in an amount
equal to at least 75% of the proceeds of such Disposition which are not part of
the Asset Swap, provided that at the time of such Asset Swap, after giving
effect thereto, the aggregate fair value (as determined at the time of such
related Asset Swap and not subject to later revaluation) of the assets of the
Parent Borrower and its Subsidiaries that are the subject of all such Asset
Swaps from and after the Amendment/Restatement Effective Date shall not exceed
an amount equal to 15% of the Total Consolidated Assets.

 

SECTION 6.7. Sale and Leaseback Transactions. The Parent Borrower will not, and
will not permit any Subsidiary to, enter into any arrangement (each, a
“Sale/Leaseback Transaction”) providing for the leasing to the Parent Borrower
or any Subsidiary of real or personal property that has been or is to be (a)
sold or transferred by the Parent Borrower or any Subsidiary or (b) constructed
or acquired by a third party in anticipation of a program of leasing to the
Parent Borrower or any Subsidiary, in each case unless the Attributable Debt
resulting therefrom is permitted by Section 6.2(d) or 6.2(g).

 

72



--------------------------------------------------------------------------------

SECTION 6.8. Restricted Payments. The Parent Borrower will not, and will not
permit any Subsidiary to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or Incur any obligation (contingent or
otherwise) to do so, except:

 

(a) the Parent Borrower may (i) declare and pay dividends with respect to its
Capital Stock payable solely in shares of its Capital Stock or (ii) make other
distributions or payments payable solely in shares of its Capital Stock;

 

(b) any Wholly Owned Subsidiary may declare and pay Restricted Payments to its
immediate parent;

 

(c) any non-Wholly Owned Subsidiary may declare and pay dividends ratably with
respect to its Capital Stock;

 

(d) the Parent Borrower may make Restricted Payments, not exceeding $10,000,000
during any fiscal year, pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Parent Borrower and its
Subsidiaries;

 

(e) from and after the Amendment/Restatement Effective Date, the Parent Borrower
may repurchase its Capital Stock, provided that if the Consolidated Leverage
Ratio, on a pro forma basis immediately after giving effect to such repurchase
(with the reference period for Consolidated EBITDA being the most recent period
of four consecutive fiscal quarters for which the relevant financial information
is available) is

 

  (i) greater than or equal to 3.00 to 1.00, the aggregate amount of such
repurchases pursuant to this Section 6.6(e) shall not exceed $100,000,000,

 

  (ii) greater than or equal to 2.00 to 1.00 but less than 3.00 to 1.00, the
aggregate amount of such repurchases pursuant to this Section 6.6(e) shall not
exceed (A) the sum of (x) $200,000,000 and (y) a positive amount equal to 50% of
cumulative Consolidated Net Income during the period from October 1, 2002 to the
end of the most recent fiscal quarter for which financial information is
available preceding the date of such repurchase (or, in case such Consolidated
Net Income is a deficit, minus 100% of such deficit) minus (B) an amount equal
to the aggregate amount of dividends in excess of $75,000,000 paid by the Parent
Borrower in any fiscal year in reliance on Section 6.8(g), and

 

  (iii) less than 2.00 to 1.00, the aggregate amount of such repurchases
pursuant to this Section 6.6(e) shall be unlimited.

 

(f) the Parent Borrower or any Subsidiary may make Restricted Payments to the
extent required by the terms of its joint venture or similar agreements relating
to non-Wholly Owned Subsidiaries, provided that no such Restricted Payment shall
be permitted by this clause (f) unless any Investment made in connection
therewith is also expressly permitted by Section 6.5;

 

(g) the Parent Borrower may pay cash dividends to the holders of its Capital
Stock; provided that (i) such dividends shall be paid within 60 days after the
date of declaration thereof and (ii) the aggregate amount of all dividends
declared in any fiscal year may not exceed the sum of (A) $75,000,000 and (B) a
positive amount equal to 50% of Consolidated Net Income for the immediately
preceding fiscal year for which the relevant financial information is available;
provided further that in the event that the Parent Borrower repurchased Capital
Stock in such

 

73



--------------------------------------------------------------------------------

immediately preceding fiscal year utilizing Consolidated Net Income for such
fiscal year as permitted by Section 6.8(e)(ii)(A)(y), the aggregate amount
expended in such fiscal year to effect such repurchases shall be deducted from
the amount referred to in clause (B) above for such fiscal year;

 

(h) the Parent Borrower may redeem the LYONs (i) through the issuance of common
stock of the Parent Borrower, (ii) through the issuance of Indebtedness of the
type described in clause (b) or (c) of the definition of “LYONs”, (iii) with the
Net Proceeds of the issuance of the Senior Notes (it being acknowledged that the
Parent Borrower has redeemed LYONs with the Net Proceeds of the issuance of the
Senior Notes if the Parent Borrower redeems LYONs in an amount that does not
exceed the Net Proceeds from the issuance of the Senior Notes) and (iv) with
cash in an amount not to exceed $100,000,000 plus, in the case of this clause
(iv), the amount which would accrete from the Amendment/Restatement Effective
Date through the date of redemption on an equivalent face amount of LYONs at the
rate of 2.75% per annum compounded in accordance with the terms of the LYONs;

 

(i) the Parent Borrower or any Subsidiary that is permitted to guarantee the
LYONs may pay required interest payments in respect of LYONs of the type
described in clause (b) of the definition thereof; and

 

(j) the Parent Borrower or any Subsidiary that is permitted to guarantee the
LYONs may pay LYONs Contingent Interest.

 

For the purposes of this Section 6.8, redemptions of the LYONs shall include
purchases thereof and payments required to be made in connection with the
conversion thereof.

 

SECTION 6.9. Payments of Certain Indebtedness; Certain Derivative Transactions.
The Parent Borrower will not, nor will it permit any Subsidiary to, (a) make or
agree or offer to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Subordinated Debt, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Subordinated Debt,
except (i) extensions, renewals, replacements or exchanges of any Subordinated
Debt permitted by Section 6.2(b), (ii) the payment of regularly scheduled
interest and principal payments as and when due in respect of any Subordinated
Debt and (iii) any purchase or other acquisition of any Subordinated Debt made
in consideration for (or with the proceeds of) the issuance of common stock of
the Parent Borrower, other than, in each of clauses (ii) and (iii), any such
payments, purchases or other acquisitions of the Subordinated Debt prohibited by
the subordination provisions thereof or (b) enter into any derivative
transaction or similar transaction obligating the Parent Borrower or any of its
Subsidiaries to make payments to any other Person as a result of a change in
market value of any Subordinated Debt or LYONs.

 

SECTION 6.10. Transactions with Affiliates. The Parent Borrower will not, and
will not permit any Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

 

(a) transactions that are at prices and on terms and conditions, taken as a
whole, not less favorable to the Parent Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties;

 

74



--------------------------------------------------------------------------------

(b) transactions between or among the Parent Borrower and the Subsidiaries
(other than a Receivables Entity) not involving any other Affiliate;

 

(c) any Restricted Payment permitted by Section 6.8;

 

(d) any Qualified Receivables Transaction or European Receivables
Securitization, in each case expressly permitted by Section 6.6(c); and

 

(e) any other transaction expressly permitted by Section 6.5.

 

SECTION 6.11. Restrictive Agreements. The Parent Borrower will not, and will not
permit any Foreign Subsidiary Borrower or any Wholly Owned Subsidiary Guarantor
to, directly or indirectly, enter into, Incur or permit to exist any agreement
or other arrangement that prohibits, restricts or imposes any condition upon (a)
the ability of the Parent Borrower or any Subsidiary to create, Incur or permit
to exist any Lien upon any of its property, (b) the ability of any Subsidiary to
pay dividends or other distributions with respect to any shares of its capital
stock or to make or repay loans or advances to the Parent Borrower or any other
Subsidiary or to Guarantee Indebtedness of the Parent Borrower or any other
Subsidiary or (c) the ability of any Subsidiary to transfer any of its assets to
the Parent Borrower or any other Subsidiary; provided that (i) the foregoing
shall not apply to restrictions and conditions imposed by law, Permitted
Encumbrances, any Loan Document, the Senior Note Indenture, any Subordinated
Debt Document or any Other Permitted Debt Document, (ii) the foregoing shall not
apply to restrictions and conditions existing on the Amendment/Restatement
Effective Date identified on Schedule 6.11 (but shall apply to any amendment or
modification expanding the scope of, any such restriction or condition), (iii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary or assets pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
(or the assets that are) to be sold and such sale is permitted hereunder, (iv)
the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to a Qualified Receivables Transaction or relating to a
European Receivables Securitization, in each case permitted by this Agreement if
such restrictions or conditions apply only to the relevant Receivables Entity,
(v) clauses (a) and (c) above shall not apply to restrictions and conditions
contained in documentation relating to a Subsidiary acquired in a Permitted
Acquisition, provided that such restriction or condition (x) existed at the time
such Person became a Subsidiary, (y) was not created in contemplation of or in
connection with such Person becoming a Subsidiary and (z) applies only to such
Subsidiary, (vi) clauses (a), (b) and (c) above shall not apply to restrictions
or conditions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness, (vii) clauses (a) and (c) above
shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof and (viii) clauses (a), (b) and (c) above
shall not apply to customary provisions in purchase money obligations for
property acquired in the ordinary course of business, Capital Leases
Obligations, industrial revenue bonds or operating leases that impose
encumbrances or restrictions on the property so acquired or covered thereby,
restrictions on cash or other deposits or net worth required by customers under
contracts entered into in the ordinary course of business and joint venture
agreements or other similar arrangements if such provisions apply only to the
Person (and the equity interests in such Person) that is the subject thereof.

 

SECTION 6.12. Amendment of Material Documents, etc. The Parent Borrower will
not, and will not permit any Subsidiary to, (a) amend, modify, supplement or
waive in any respect that is material and adverse to the Lenders any of its
rights under the Senior Note Indenture, any Subordinated Debt Document, any
LYONs Documents or any Other Permitted Debt Documents (it being understood,
however, that any amendment to provide Guarantees in respect of the Senior
Notes, the LYONs, any Subordinated Debt or any Other Permitted Debt, which
Guarantees are permitted by this Agreement, would not constitute such an
amendment) or (b) designate any Indebtedness (other than obligations of the Loan
Parties pursuant to the Loan Documents) as “Designated Senior Indebtedness” (or
any comparable concept) that controls payment blockages for the purposes of the
Subordinated Debt Documents.

 

75



--------------------------------------------------------------------------------

ARTICLE VII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five days;

 

(c) any representation or warranty made or deemed made by or on behalf of the
Parent Borrower or any Subsidiary in or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been materially incorrect when made or
deemed made;

 

(d) the Parent Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.2, 5.4 (with respect to the existence of any
Borrower) or 5.10 or in Article VI;

 

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof to the Parent Borrower
from the Administrative Agent or the Required Lenders;

 

(f) the Parent Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, after the passage of any cure period provided in such
Indebtedness;

 

(g) (i) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
the giving of notice, if required) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity (including, in
any event, an “Event of Default” under and as defined in the Senior Note
Indenture, any Subordinated Debt Documents or any Other Permitted Debt
Documents) but excluding, in any event, (A) any mandatory redemptions or
conversions at the option of the holders of the LYONs pursuant to LYONs
Put/Conversion Rights and (B) after the Term Loans have been paid in full, any
mandatory repurchases of the Senior Notes (and any other Indebtedness that ranks
pari passu in right of payment to the Obligations) made in accordance with the
Senior Note Indenture or any Other Permitted Debt Document with “Excess
Proceeds” from any “Asset Disposition” pursuant to a required “Asset Disposition
Offer” (as each such term is defined in the Senior Note

 

76



--------------------------------------------------------------------------------

Indenture) (or any comparable concept in any Other Permitted Debt Document), or
(ii) any event or condition occurs that results in an automatic termination,
winddown or comparable event with respect to any Qualified Receivables
Transaction or any European Receivables Securitization or permits a notice of
termination, a notice of winddown or any comparable notice to be given under any
such Qualified Receivables Transaction or European Receivables Securitization,
provided that an event or condition described in clause (ii) of this paragraph
(g) shall not at any time constitute an Event of Default unless, at such time,
one or more events or conditions of the type described in clauses (i) and (ii)
of this paragraph (g) shall have occurred and be continuing with respect to
Material Indebtedness;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent Borrower or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent Borrower or any Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

(i) the Parent Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in paragraph (h) of this Article, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Parent Borrower or any Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j) the Parent Borrower or any Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Parent Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 60 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Parent Borrower or any Subsidiary to enforce any
such judgment;

 

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to have a Material Adverse Effect;

 

(m) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert;

 

(n) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party or any Affiliate of any Loan Party
not to be, a valid and perfected Lien on any Collateral (other than immaterial
Collateral), with the priority required by the applicable Security Document;

 

77



--------------------------------------------------------------------------------

(o) the Subordinated Debt or any Guarantees thereof shall cease, for any reason,
to be validly subordinated to the Obligations or the obligations of the
Subsidiary Guarantors under the Guarantee and Collateral Agreement, as the case
may be, as provided in the Subordinated Debt Documents, or any Loan Party, any
Affiliate of any Loan Party, the trustee in respect of the Subordinated Debt or
the holders of at least 25% in aggregate principal amount of the Subordinated
Debt shall so assert; or

 

(p) a Change of Control shall occur;

 

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Parent Borrower, take
either or both of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower; and in case of any event with respect to any Borrower described
in paragraph (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. For the purposes of Article 2692 of the Civil
Code of Quebec and without limiting the generality of the foregoing, each
Canadian Lender hereby irrevocably designates and appoints each of the
Administrative Agent and the Collateral Agent in its capacity as agent and
holder of a power of attorney of each such Canadian Lender under this Agreement
and the other Loan Documents.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Parent Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the

 

78



--------------------------------------------------------------------------------

circumstances as provided in Section 9.2), and (c) except as expressly set forth
in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Parent Borrower or any of its Subsidiaries that is communicated
to or obtained by the bank serving as Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.2) or in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Parent Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor to the Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders and the Parent Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Parent Borrower, to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by any Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Parent Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.3 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

79



--------------------------------------------------------------------------------

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any other Lender or any of their respective affiliates
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or any of their respective affiliates and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder.

 

Neither the Syndication Agent nor any Documentation Agent shall have any duties
or responsibilities hereunder in its capacity as such.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.1. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(a) if to the Parent Borrower, to it at 13515 Ballantyne Corporate Place,
Charlotte, North Carolina 28277, attention of Treasurer and Chief Financial
Officer (Telecopy No. 704-752-7487), and if to any Foreign Subsidiary Borrower,
to it at its address (or telecopy number) specified in the relevant Borrowing
Subsidiary Agreement with a copy to the Parent Borrower at its address (or
telecopy number) specified above;

 

(b) if to the Administrative Agent, as applicable, (i) to Chase Manhattan
International Limited, 125 London Wall, London, England, Attention of Steve
Clarke (Telecopy No. 44-207-777-2360/2085), (ii) to The Bank of Nova Scotia, 44
King Street West, Toronto, Ontario, Canada M5H 1H1, attention of John Hall
(Telecopy No. 416-866-5991), or (iii) to JPMorgan Chase Bank, Agent Bank
Services Group, 111 Fannin, Tenth Floor, Houston, Texas 77002, attention of
Dakisha Allen (Telecopy No. 713-750-2932), in each case with a copy to JPMorgan
Chase Bank, 270 Park Avenue, New York, New York 10017, Attention of Tina Ruyter
(Telecopy No. 212-270-5120); and

 

(c) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or any Loan Party may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

80



--------------------------------------------------------------------------------

SECTION 9.2. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent or any Lender may have had notice or knowledge
of such Default at the time.

 

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the written consent of the Required Lenders; provided
that no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of or
subordinate the principal of any Loan or LC Disbursement, or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive,
excuse or subordinate any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) require any Lender to make Loans having an
Interest Period of one year or longer, without the written consent of such
Lender, (v) reduce the amount of Net Proceeds required to be applied to prepay
Loans under this Agreement, without the written consent of the Majority Facility
Lenders under each Facility, (vi) amend, modify or waive any provision of this
Agreement in any manner that would change the application of mandatory
prepayments hereunder without the written consent of the Majority Facility
Lenders in respect of each Facility adversely affected thereby, (vii) amend,
modify or waive any provision of Section 2.12 without the written consent of the
Majority Facility Lenders in respect of each Facility adversely affected
thereby, (viii) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as the case may be), (ix) release or subordinate all or
substantially all of the Guarantees from the Guarantors under the Guarantee and
Collateral Agreement (except as expressly provided in the Loan Documents),
without the written consent of each Lender, or (x) release or subordinate all or
substantially all of the Liens of the Security Documents on the Collateral
(except as expressly provided in the Loan Documents), without the written
consent of each Lender.

 

(c) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Parent Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Tranche A Term Loans or all
outstanding Tranche B Term Loans (“Refinanced Term Loans”) with a replacement

 

81



--------------------------------------------------------------------------------

“A” or “B” term loan tranche hereunder (“Replacement Term Loans”), provided that
(i) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (ii) the
Applicable Rate for such Replacement Term Loans shall not be higher than the
Applicable Rate for such Refinanced Term Loans, (iii) the weighted average life
to maturity of such Replacement Term Loans shall not be shorter than the
weighted average life to maturity of such Refinanced Term Loans at the time of
such refinancing and (iv) all other terms applicable to such Replacement Term
Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.

 

SECTION 9.3. Expenses; Indemnity; Damage Waiver. (a) The Parent Borrower shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), including the reasonable fees and
disbursements of counsel to the Administrative Agent, with statements with
respect to the foregoing to be submitted to the Parent Borrower prior to the
Amendment/Restatement Effective Date (in the case of amounts to be paid on the
Amendment/Restatement Effective Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate, (ii) all reasonable out-of-pocket expenses incurred by any
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

(b) The Parent Borrower shall indemnify the Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution, delivery, enforcement,
performance and administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Parent Borrower or any of its Subsidiaries, or any Environmental Liability
related in any way to the Parent Borrower or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

82



--------------------------------------------------------------------------------

(c) To the extent that the Parent Borrower fails to pay any amount required to
be paid by it to the Administrative Agent, any Issuing Lender or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, such Issuing Lender or the Swingline Lender,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Lender or the
Swingline Lender in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the total
Revolving Exposures, outstanding Term Loans and unused Commitments at the time;
provided that in the case of amounts owing to any Issuing Lender or the
Swingline Lender, in each case in its capacity as such, a Lender’s “pro rata”
share shall be determined based solely upon its share of the sum of Domestic
Revolving Exposures and unused Domestic Revolving Commitments at the time.

 

(d) To the extent permitted by applicable law, no Borrower shall assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e) All amounts due under this Section shall be payable not later than 15 days
after written demand therefor. Statements payable by the Parent Borrower
pursuant to this Section shall be sent to Attention of Treasurer and Chief
Financial Officer (Telephone No. 704-752-4400) (Telecopy No. 704-752-7487), at
the address of the Parent Borrower set forth in Section 9.1, or to such other
Person or address as may be hereafter designated by the Parent Borrower in a
written notice to the Administrative Agent.

 

SECTION 9.4. Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that a Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by a Borrower without such consent shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) except in
the case of an assignment to a Lender or a Lender Affiliate, each of the Parent
Borrower and the Administrative Agent must give their prior written consent to
such assignment (which consent shall not be unreasonably withheld or delayed),
provided that the consent of the Administrative Agent (which consent shall not
be unreasonably withheld or delayed) shall be required for any assignment to an
assignee in respect of any Revolving Facility which does not have a commitment
in respect of such Revolving Facility immediately prior to giving effect to such
assignment, (ii) except in the case of an assignment to a Lender or a Lender
Affiliate or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not (x) in the case of an assignment of a Revolving
Commitment, Revolving Loan or Tranche A Term Loan, be less than $5,000,000, and
(y) in the case of an assignment of a Tranche B Term Loan, be less than
$1,000,000,

 

83



--------------------------------------------------------------------------------

unless the Parent Borrower and the Administrative Agent otherwise consent, (iii)
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, together with a processing and recordation
fee of $3,500, (iv) the assignee, if not already a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire, (v) no assignment of
Global Revolving Commitments or Global Revolving Loans may be made to an
assignee that cannot make Loans in each of the Qualified Global Currencies
(other than Canadian dollars) and (vi) no assignment of Canadian Commitments or
Canadian Dollar Loans may be made to an assignee that cannot make Loans in each
of the Qualified Global Currencies; and provided further that any consent of any
Borrower otherwise required under this paragraph shall not be required if an
Event of Default under paragraph (a), (b), (h) or (i) of Article VII has
occurred and is continuing. Any such assignment need not be ratable as among the
Facilities. Subject to acceptance and recording thereof pursuant to paragraph
(d) of this Section, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.16, 2.17, 2.18 and 9.3). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

 

(c) The Administrative Agent, acting for this purpose as an agent of the Parent
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans (whether or not evidenced by a promissory
note) and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and each Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.

 

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee is already a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph. Any assignment or transfer of all or
part of a Loan evidenced by a promissory note shall be registered as to both
principal and interest on the Register only upon surrender for registration of
assignment or transfer of the promissory note evidencing such loan, accompanied
by a duly executed Assignment and Acceptance, and thereupon one or more new
promissory notes in the same aggregate principal amount shall be issued to the
designated Assignee and the old promissory notes shall be returned by the
Administrative Agent to the Parent Borrower marked “cancelled”.

 

(e) Any Lender may, without the consent of any Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) each Borrower,
the Administrative Agent and the Lenders shall continue to

 

84



--------------------------------------------------------------------------------

deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. In no event shall any Participant
under any such participation have any right to approve any amendment or waiver
of any provision of any Loan Document, or any consent to any departure by any
Loan Party therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Loans or any fees
payable hereunder, or postpone the date of the final maturity of the Loans, in
each case to the extent subject to such participation. Subject to paragraph (f)
of this Section, each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.16, 2.17 and 2.18 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section, provided that, in the case of Section 2.18, such Participant shall
have complied with the requirements of said section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.8 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.19(c) as though it were a Lender.

 

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.18 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Parent Borrower’s
prior written consent.

 

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that any foreclosure or similar
action by such pledgee or assignee shall be subject to the provisions of this
Section 9.4 concerning assignments; and provided, further that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto. In the case of any Lender that is a fund that invests in bank
loans, such Lender may, without the consent of any Borrower or the
Administrative Agent, assign or pledge all or any portion of its rights under
this Agreement and/or pledge all or any portion of any instrument evidencing its
rights as a Lender under this Agreement to any trustee for, or any other
representative of, holders of obligations owed or securities issued, by such
fund, as security for such obligations or securities; provided that any
foreclosure or similar action by such trustee or representative shall be subject
to the provisions of this Section 9.4 concerning assignments.

 

SECTION 9.5. Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.16, 2.17, 2.18 and 9.3 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.6. Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan

 

85



--------------------------------------------------------------------------------

Document and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
(including the Lenders) and their respective successors and assigns. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.7. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.8. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of a Borrower against
any of and all the obligations of a Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

 

SECTION 9.9. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Borrower or its properties in the courts of
any jurisdiction.

 

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, (i) any objection which it may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section, (ii) the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court and (iii) any right it may have to claim or recover in any legal action or
proceeding referred to in this Section any special, exemplary, punitive or
consequential damages (as opposed to direct or actual damages).

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.1. In addition, each Foreign
Subsidiary Borrower agrees that

 

86



--------------------------------------------------------------------------------

service of process may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Parent Borrower at its address for notices in Section 9.1. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10. Acknowledgements. Each Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrowers, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Related Parties, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority or
rating agency, (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (g) to
any direct or indirect contractual counterparty in Hedging Agreements or other
swap agreements relating to this Agreement or such counterparty’s professional
advisor, (h) with the consent of the Parent Borrower, and (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than a Borrower. For the purposes
of this Section, “Information” means all information received from any Borrower
relating to a Borrower or its business, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by such Borrower; provided that such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 9.13. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY

 

87



--------------------------------------------------------------------------------

ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.14. Release of Collateral. On the first date (the “Release Date”) on
which the outstanding Indebtedness under this Agreement is rated “Baa3” or
better by Moody’s and “BBB-” or better by S&P, so long as no Event of Default
exists on such date, all Collateral (other than Pledged Stock (as defined in
each of the Guarantee and Collateral Agreement)) shall be released from the
Liens created by the Guarantee and Collateral Agreement (all such released
Collateral being the “Released Collateral”), all without delivery of any
instrument or performance of any act by any party, and all rights to the
Released Collateral shall revert to the Loan Parties. At the request and sole
expense of any Loan Party following any such release, the Collateral Agent shall
deliver to such Loan Party any Released Collateral held by the Collateral Agent
under the Guarantee and Collateral Agreement, and execute and deliver to such
Loan Party such documents as such Loan Party shall reasonably request to
evidence such release.

 

SECTION 9.15. Amendment of Guarantee and Collateral Agreement. Each party
hereto, by its execution and delivery of this Agreement or an Addendum in the
form of Exhibit E, hereby consents to the amendment to the Guarantee and
Collateral Agreement provided for in the Consent and Confirmation.

 

SECTION 9.16. Judgment Currency. (a) The Borrowers’ obligations hereunder and
under the other Loan Documents to make payments in a specified currency (the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or a
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent or such Lender under this Agreement or the other Loan
Documents. If, for the purpose of obtaining or enforcing judgment against any
Loan Party in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made, at the rate of
exchange (as quoted by the Administrative Agent or if the Administrative Agent
does not quote a rate of exchange on such currency, by a known dealer in such
currency designated by the Administrative Agent) determined, in each case, as of
the Business Day immediately preceding the date on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

 

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrowers covenant and agree to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date.

 

88



--------------------------------------------------------------------------------

(c) For purposes of determining any rate of exchange or currency equivalent for
this Section, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.

 

SECTION 9.17. Effect of Amendment and Restatement of the Existing Credit
Agreement. On the Amendment/Restatement Effective Date, the Existing Credit
Agreement shall be amended and restated in its entirety. The parties hereto
acknowledge and agree that (a) this Agreement and the other Loan Documents,
whether executed and delivered in connection herewith or otherwise, do not
constitute a novation, payment and reborrowing, or termination of the
“Obligations” (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement as in effect prior to the Amendment/Restatement Effective Date
and which remain outstanding, (b) such “Obligations” are in all respects
continuing (as amended and restated hereby), (c) the Liens and security
interests as granted under the Security Documents securing payment of such
“Obligations” are in all respects continuing and in full force and effect and
(d) references in the Security Documents to the “Credit Agreement” shall be
deemed to be references to this Agreement, and to the extent necessary to effect
the foregoing, each such Security Document is hereby deemed amended accordingly.

 

89



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SPX CORPORATION

By

 

/s/ Christopher J. Kearney

--------------------------------------------------------------------------------

Name:

 

Christopher J. Kearney

Title:

 

Vice President

JPMORGAN CHASE BANK,

as Administrative Agent

By

 

/s/ Tina Ruyter

--------------------------------------------------------------------------------

Name:

 

Tina Ruyter

Title:

 

Vice President

THE BANK OF NOVA SCOTIA,

as Syndication Agent

By

 

/s/ William E. Zarrett

--------------------------------------------------------------------------------

Name:

 

William E. Zarrett

Title:

 

Managing Director

BANK OF AMERICA, N.A.,

as Documentation Agent

By

 

/s/ Richard C. Hardison

--------------------------------------------------------------------------------

Name:

 

Richard C. Hardison

Title:

 

Vice President

BANK ONE, NA,

as Documentation Agent

By

 

/s/ Jack V. West Jr.

--------------------------------------------------------------------------------

Name:

 

Jack V. West, Jr.

Title:

 

Director

WACHOVIA BANK N.A.,

as Documentation Agent

By

 

/s/ Brian D. Smith

--------------------------------------------------------------------------------

Name:

 

Brian D. Smith

Title:

 

Associate



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as Canadian Administrative Agent

By

 

/s/ Eric W. Read

--------------------------------------------------------------------------------

Name:

 

Eric W. Read

Title:

 

Director